

Exhibit 10.1
REVOLVER CUSIP # 09182EAB6
CUSTOMER CUSIP # 09182EAA8


$200,000,000.00 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT
by and among
BLACK BOX CORPORATION
as the Borrower
and
THE GUARANTORS PARTY HERETO
and
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
and
BANK OF AMERICA, N.A., as Syndication Agent
and
PNC CAPITAL MARKETS LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners
Dated as of May 9, 2016






204300082

--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
1.CERTAIN DEFINITIONS    1
1.1Certain Definitions.    1
1.2Construction.    31
1.3Accounting Principles; Changes in GAAP.    31
1.4Currency Calculations    32
2.REVOLVING CREDIT AND SWING LOAN FACILITIES    32
2.1Revolving Credit Commitments.    32
2.1.1Revolving Credit Loans; Optional Currency Loans.    32
2.1.2Swing Loan Commitment.    33
2.2Nature of Lenders' Obligations with Respect to Revolving Credit Loans.    33
2.3Commitment Fees.    33
2.4Termination or Reduction of Revolving Credit Commitments.    34
2.5Revolving Credit Loan Requests; Swing Loan Requests.    34
2.5.1Revolving Credit Loan Requests.    34
2.5.2Swing Loan Requests.    35
2.6Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans; Designated Lenders.    35
2.6.1Making Revolving Credit Loans.    35
2.6.2Presumptions by the Administrative Agent.    36
2.6.3Making Swing Loans.    36
2.6.4Repayment of Revolving Credit Loans.    36
2.6.5Borrowings to Repay Swing Loans.    36
2.6.6Swing Loans Under Cash Management Agreements.    37
2.6.7Designated Lenders.    37
2.7Notes.    38
2.8Use of Proceeds.    38
2.9Letter of Credit Subfacility.    38
2.9.1Issuance of Letters of Credit.    38
2.9.2Letter of Credit Fees.    39
2.9.3Disbursements, Reimbursement.    40
2.9.4Repayment of Participation Advances.    41
2.9.5Documentation.    42
2.9.6Determinations to Honor Drawing Requests.    42
2.9.7Nature of Participation and Reimbursement Obligations.    42
2.9.8Indemnity.    44
2.9.9Liability for Acts and Omissions.    44
2.9.10Issuing Lender Reporting Requirements.    45
2.10Defaulting Lenders.    45


(i)
204300082

--------------------------------------------------------------------------------




2.11Utilization of Commitments in Optional Currencies.    47
2.11.1Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency.    47
2.11.2European Monetary Union.    47
2.12Increase in Revolving Credit Commitments.    48
2.12.1Increasing Lenders and New Lenders.    48
2.12.2Treatment of Outstanding Loans.    49
3.INTEREST RATES    50
3.1Interest Rate Options.    50
3.1.1Revolving Credit Interest Rate Options.    50
3.1.2Swing Loan Interest Rate Options    51
3.1.3Rate Calculations; Rate Quotations    51
3.2Interest Periods.    51
3.2.1Amount of Borrowing Tranche.    51
3.2.2Renewals.    51
3.2.3No Conversion of Optional Currency Loans.    51
3.3Interest After Default.    51
3.3.1Letter of Credit Fees, Interest Rate.    51
3.3.2Other Obligations.    52
3.3.3Acknowledgment.    52
3.4Rates Unascertainable; Illegality; Increased Costs; Deposits Not Available;
Optional Currency Not Available.    52
3.4.1Unascertainable.    52
3.4.2Illegality; Increased Costs.    52
3.4.3Optional Currency Not Available.    52
3.4.4Administrative Agent's and Lender's Rights.    53
3.5Selection of Interest Rate Options.    53
4.PAYMENTS    54
4.1Payments.    54
4.2Pro Rata Treatment of Lenders.    54
4.3Sharing of Payments by Lenders.    55
4.4Presumptions by Administrative Agent.    55
4.5Interest Payment Dates.    56
4.6Voluntary Prepayments.    56
4.6.1Right to Prepay.    56
4.6.2Replacement of a Lender.    57
4.6.3Designation of a Different Lending Office.    57
4.7Mandatory Prepayments.    58
4.7.1Currency Fluctuations.    58
4.7.2Application Among Interest Rate Options.    58
4.8Increased Costs.    58
4.8.1Increased Costs Generally.    58


(ii)
204300082

--------------------------------------------------------------------------------




4.8.2Capital Requirements.    59
4.8.3Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.    59
4.8.4Delay in Requests.    59
4.8.5Additional Reserve Requirements.    59
4.9Taxes.    60
4.9.1Issuing Lender.    60
4.9.2Payments Free of Taxes.    60
4.9.3Payment of Other Taxes by the Loan Parties.    60
4.9.4Indemnification by the Loan Parties.    60
4.9.5Indemnification by the Lenders.    61
4.9.6Evidence of Payments.    61
4.9.7Status of Lenders.    61
4.9.8Treatment of Certain Refunds.    63
4.9.9Survival.    64
4.10Indemnity.    64
4.11Settlement Date Procedures.    64
4.12Currency Conversion Procedures for Judgments.    65
4.13Indemnity in Certain Events.    65
5.REPRESENTATIONS AND WARRANTIES    65
5.1Representations and Warranties.    65
5.1.1Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default.    65
5.1.2Subsidiaries; Investment Companies.    66
5.1.3Validity and Binding Effect.    66
5.1.4No Conflict; Material Agreements; Consents.    66
5.1.5Litigation.    67
5.1.6Financial Statements.    67
5.1.7Margin Stock.    68
5.1.8Full Disclosure.    68
5.1.9Taxes.    68
5.1.10Patents, Trademarks, Copyrights, Licenses, Etc.    68
5.1.11Liens in the Collateral.    69
5.1.12Insurance.    69
5.1.13ERISA Compliance.    69
5.1.14Environmental Matters.    70
5.1.15Solvency.    70
5.1.16Anti-Terrorism Laws.    70
5.2Updates to Schedules; Designation of Immaterial Domestic Subsidiaries;
Removal of Immaterial Domestic Subsidiaries.    70
5.2.1Updates to Schedules.    70
5.2.2Designation of Immaterial Domestic Subsidiaries.    70
5.2.3Removal of Immaterial Domestic Subsidiaries.    71


(iii)
204300082

--------------------------------------------------------------------------------




6.CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT    71
6.1First Loans and Letters of Credit.    71
6.1.1Deliveries.    71
6.1.2Payment of Fees and Expenses.    73
6.2Each Loan or Letter of Credit.    73
7.COVENANTS    73
7.1Affirmative Covenants.    73
7.1.1Preservation of Existence, Etc.    73
7.1.2Payment of Liabilities, Including Taxes, Etc.    74
7.1.3Maintenance of Insurance.    74
7.1.4Maintenance of Properties and Leases.    74
7.1.5Visitation Rights.    74
7.1.6Keeping of Records and Books of Account.    74
7.1.7Compliance with Laws; Use of Proceeds.    75
7.1.8Further Assurances.    75
7.1.9Anti-Terrorism Laws; International Trade Law Compliance.    75
7.1.10Keepwell.    75
7.1.11Immaterial Domestic Subsidiaries.    76
7.1.12Treasury Management.    76
7.2Negative Covenants.    76
7.2.1Indebtedness.    76
7.2.2Liens; Lien Covenants.    77
7.2.3Guaranties.    77
7.2.4Loans and Investments.    78
7.2.5Dividends and Related Distributions.    79
7.2.6Liquidations, Mergers, Consolidations, Acquisitions.    79
7.2.7Dispositions of Assets or Subsidiaries.    81
7.2.8Affiliate Transactions.    82
7.2.9Subsidiaries and Joint Ventures.    82
7.2.10Continuation of or Change in Business.    83
7.2.11Fiscal Year.    83
7.2.12Changes in Organizational Documents.    83
7.2.13Maximum Leverage Ratio.    83
7.2.14Minimum Interest Coverage Ratio.    84
7.2.15Limitation on Negative Pledges.    84
7.3Reporting Requirements.    84
7.3.1Quarterly Financial Statements.    84
7.3.2Annual Financial Statements.    85
7.3.3Consolidating Segment Reports.    85
7.3.4Certificate of the Borrower.    85
7.3.5Notices.    85
8.DEFAULT    87
8.1Events of Default.    87


(iv)
204300082

--------------------------------------------------------------------------------




8.1.1Payments Under Loan Documents.    87
8.1.2Breach of Warranty.    87
8.1.3Anti-Terrorism Laws.    87
8.1.4Breach of Negative Covenants, Visitation Rights or Anti-Terrorism
Laws.    87
8.1.5Breach of Other Covenants.    87
8.1.6Defaults in Other Agreements or Indebtedness.    87
8.1.7Final Judgments or Orders.    88
8.1.8Loan Document Unenforceable.    88
8.1.9Uninsured Losses; Proceedings Against Assets.    88
8.1.10Events Relating to Pension Plans and Multiemployer Plans.    88
8.1.11Change of Control.    88
8.1.12Relief Proceedings.    88
8.2Consequences of Event of Default.    88
8.2.1Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.    88
8.2.2Bankruptcy, Insolvency or Reorganization Proceedings.    89
8.2.3Set-off.    89
8.2.4Enforcement of Rights and Remedies.    89
8.2.5Application of Proceeds.    90
9.THE ADMINISTRATIVE AGENT    91
9.1Appointment and Authority.    91
9.2Rights as a Lender.    91
9.3Exculpatory Provisions.    91
9.4Reliance by Administrative Agent.    92
9.5Delegation of Duties.    93
9.6Resignation of Administrative Agent.    93
9.7Non-Reliance on Administrative Agent and Other Lenders.    94
9.8No Other Duties, etc.    94
9.9Administrative Agent's Fee.    94
9.10Authorization to Release Collateral and Guarantors.    94
9.11No Reliance on Administrative Agent's Customer Identification Program.    95
10.MISCELLANEOUS    95
10.1Modifications, Amendments or Waivers.    95
10.1.1Increase of Commitment.    95
10.1.2Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.    95
10.1.3Release of Collateral or Guarantor.    95
10.1.4Miscellaneous.    96
10.2No Implied Waivers; Cumulative Remedies.    96
10.3Expenses; Indemnity; Damage Waiver.    96
10.3.1Costs and Expenses.    96
10.3.2Indemnification by the Borrower.    97
10.3.3Reimbursement by Lenders.    97


(v)
204300082

--------------------------------------------------------------------------------




10.3.4Waiver of Consequential Damages, Etc.    98
10.3.5Payments.    98
10.4Holidays.    98
10.5Notices; Effectiveness; Electronic Communication.    98
10.5.1Notices Generally.    98
10.5.2Electronic Communications.    99
10.5.3Change of Address, Etc.    99
10.6Severability.    99
10.7Duration; Survival.    99
10.8Successors and Assigns.    100
10.8.1Successors and Assigns Generally.    100
10.8.2Assignments by Lenders.    100
10.8.3Register.    102
10.8.4Participations.    102
10.8.5Certain Pledges; Successors and Assigns Generally.    103
10.9Confidentiality.    103
10.9.1General.    103
10.9.2Sharing Information With Affiliates of the Lenders.    104
10.10Counterparts; Integration; Effectiveness.    104
10.10.1Counterparts; Integration; Effectiveness.    104
10.11CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.    104
10.11.1Governing Law.    104
10.11.2SUBMISSION TO JURISDICTION.    104
10.11.3WAIVER OF VENUE.    105
10.11.4SERVICE OF PROCESS.    105
10.11.5WAIVER OF JURY TRIAL.    105
10.12USA Patriot Act Notice.    106
10.13Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Contractual Recognition of Bail-In.    106
10.14No Advisory or Fiduciary Responsibility.    106
10.15Joinder of Guarantors.    107
10.16Release of Collateral Securing the Obligations.    107




(vi)
204300082

--------------------------------------------------------------------------------






LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(A)
-    PRICING GRID

SCHEDULE 1.1(B)
-    COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(E)
-    EXISTING LETTERS OF CREDIT

SCHEDULE 1.1(I)
-    IMMATERIAL DOMESTIC SUBSIDIARIES

SCHEDULE 1.1(P)
-    PERMITTED LIENS

SCHEDULE 5.1.2
-    SUBSIDIARIES

SCHEDULE 7.1.3
-    INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 7.2.1    -    PERMITTED INDEBTEDNESS
SCHEDULE 7.2.4    -    PERMITTED LOANS OR INVESTMENTS
EXHIBITS
EXHIBIT 1.1(A)
-    ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)
-    GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)
-    GUARANTY AGREEMENT

EXHIBIT 1.1(I)
-    INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(N)(1)
-    REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)
-    SWING LOAN NOTE

EXHIBIT 1.1(P)(1)
-    PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)
-    PLEDGE AGREEMENT

EXHIBIT 1.1(S)
-    SECURITY AGREEMENT

EXHIBIT 2.5.1
-    LOAN REQUEST

EXHIBIT 2.5.2
-    SWING LOAN REQUEST

EXHIBIT 4.9.7(A)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 4.9.7(B)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 4.9.7(C)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 4.9.7(D)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 7.2.6
-    ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 7.3.4    -    QUARTERLY COMPLIANCE CERTIFICATE




(vii)
204300082

--------------------------------------------------------------------------------








CREDIT AGREEMENT
THIS CREDIT AGREEMENT is dated as of May 9, 2016 and is made by and among BLACK
BOX CORPORATION, a Delaware corporation (the "Borrower"), each of the GUARANTORS
(as hereinafter defined), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under this Agreement (hereinafter referred to in such capacity as the
"Administrative Agent").
The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed, subject to Section
2.12 [Increase in Revolving Credit Commitments], Two Hundred Million and 00/100
Dollars ($200,000,000.00). In consideration of their mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto covenant and agree as follows:

1.CERTAIN DEFINITIONS

1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.
Administrative Agent's Fee shall have the meaning specified in Section 9.9
[Administrative Agent's Fee].
Administrative Agent's Letter shall have the meaning specified in Section 9.9
[Administrative Agent's Fee].
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such Person;
provided, however, no Person shall be deemed to be an Affiliate of Borrower or
its Subsidiaries solely due to the ownership of ten percent (10%) or more of any
class of voting equity of Borrower. For purposes of this definition, "control"
of a Person means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
Agreement shall mean this Credit Agreement, as the same may be amended,
supplemented, modified or restated from time to time, including all schedules
and exhibits.
Alternate Currency shall mean with respect to any Letter of Credit, each
Optional Currency, Brazilian Real, South Korean Won, Taiwanese Dollars and any
other non-Dollar currency satisfactory to the Issuing Lender that shall issue a
Letter of Credit. Subject to Section 2.11.2 [European Monetary Union], each
Alternate Currency must be the lawful currency of the specified country.
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
Applicable Commercial Letter of Credit Fee Rate shall mean the percentage rate
per annum based on the Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading "Commercial Letter of Credit Fee."
Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading "Commitment Fee."
Applicable Margin shall mean, as applicable:
(i)the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
"Revolving Credit Base Rate Spread", or
(ii)    the percentage spread to be added to the Euro-Rate applicable to
Revolving Credit Loans under the Euro-Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit Euro-Rate Spread", or
Applicable Standby Letter of Credit Fee Rate shall mean the percentage rate per
annum based on the Leverage Ratio then in effect according to the pricing grid
on Schedule 1.1(A) below the heading "Standby Letter of Credit Fee."
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 10.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Australian Dollars shall mean the official currency of Australia.
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party, any other executive officer, including any
Executive Vice President or Senior Vice President of such Loan Party, any Vice
President of any Subsidiary of Borrower, any manager or the members (as
applicable) in the case of any Loan Party which is a limited liability company,
or such other individuals, designated by written notice to the Administrative
Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of such Loan Party required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Administrative Agent.
Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus fifty (50) basis
points (0.5%), (ii) the Prime Rate, and (iii) the Daily LIBOR Rate, plus 100
basis points (1.0%). Any change in the Base Rate (or any component thereof)
shall take effect at the opening of business on the day such change occurs.
Notwithstanding the foregoing, if the Base Rate as determined above would be
less than zero (0.00), such rate shall be deemed to be zero (0.00) for purposes
of this Agreement.
Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 3.1.1(i)
[Revolving Credit Base Rate Options].
Borrower shall have the meaning specified in the introductory paragraph.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which are in Dollars or in the
same Optional Currency advanced under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.
Brazilian Real shall mean the official currency of Brazil.
British Pounds Sterling shall mean the official currency of the United Kingdom
of Great Britain and Northern Ireland.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.
Canadian Dollars shall mean the official currency of Canada.
Capital Lease shall mean, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP (subject to
Section 1.3 [Accounting Principles; Changes in GAAP]).
Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].
CDOR Rate shall have the meaning assigned to such term in the definition of
Euro-Rate.
CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
CFTC shall mean the Commodity Futures Trading Commission.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
Change of Control shall mean any "person" or "group" (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the "beneficial owner" (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than fifty percent (50%) of the total voting power of the issued and outstanding
Capital Stock of the Borrower.
CIP Regulations shall have the meaning specified in Section 9.11 [No Reliance on
Administrative Agent's Customer Identification Program].
Closing Compliance Certificate shall have the meaning specified in Section 6.1.1
[Deliveries].
Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be May 9, 2016.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral shall mean the personal property of any Person granted as collateral
to secure the Obligations pursuant to the (i) Security Agreement (ii) Pledge
Agreement, or (iii) Patent, Trademark and Copyright Security Agreement.
Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties or their Subsidiaries in the
ordinary course of business.
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
Compliance Certificate shall have the meaning specified in Section 7.3.4
[Certificate of the Borrower].
Computation Date shall have the meaning specified in Section 2.11.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding, Etc.].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consideration shall mean with respect to any Permitted Acquisition, without
duplication, the aggregate of (i) the cash paid by any of the Loan Parties,
directly or indirectly, to the seller in connection therewith, (ii) the
Indebtedness incurred or assumed by any of the Loan Parties, whether in favor of
the seller or otherwise and whether fixed or contingent, in connection
therewith, (iii) any Guaranty given or incurred by any Loan Party in connection
therewith, and (iv) any other consideration given or obligation incurred by any
of the Loan Parties in connection therewith.
Consolidated EBITDA for any period of determination shall mean the difference
between (a) the sum of (x) (i) net income, (ii) depreciation, (iii)
amortization, (iv) other non-cash charges, non-cash expenses or non-cash losses
to net income (excluding non-cash charges, expenses or losses that are expected
to become cash charges, expenses or losses in a future period or that are
reserves for future cash charges, expenses or losses), (v) interest expense and
(vi) income tax expense, plus (y) restructuring and severance costs incurred
prior to June 30, 2017 in an aggregate amount not to exceed Fifteen Million and
00/100 Dollars ($15,000,000.00), minus (b) non-cash credits or gains to net
income, in each case of the Borrower and its Subsidiaries for such period
determined and consolidated in accordance with GAAP. For purposes of calculating
Consolidated EBITDA, (i) items related to Joint Ventures shall be excluded,
except that cash dividends paid by any Joint Venture to the Borrower or a
wholly-owned Subsidiary of the Borrower shall be included in Consolidated
EBITDA, and (ii) (a) with respect to a business acquired by the Loan Parties
pursuant to a Permitted Acquisition, Consolidated EBITDA shall be calculated on
a pro forma basis, using historical numbers, in accordance with GAAP as if the
Permitted Acquisition had been consummated at the beginning of such period, and
(b) with respect to a business liquidated, sold or disposed of by the Loan
Parties pursuant to Section 7.2.6 [Dispositions of Assets or Subsidiaries],
Consolidated EBITDA shall be calculated on a pro forma basis, using historical
numbers, in accordance with GAAP as if such liquidation, sale or disposition had
been consummated at the beginning of such period.
Consolidated Funded Debt shall mean, as of any date of determination, (i) the
principal balance of the Loans and all obligations of the Borrower and its
Subsidiaries for borrowed money (including, without limitation, obligations
under Capital Leases), plus (ii) (without duplication) contingent liabilities
related to letters of credit and guaranties of the Borrower and its
Subsidiaries, plus (iii) net obligations (contingent or otherwise), but in no
event shall such net amount be a receivable to Borrower in excess of Zero and
00/100 Dollars ($0.00), under any Foreign Currency Hedge or Interest Rate Hedge,
in each case of the Borrower and its Subsidiaries determined and consolidated in
accordance with GAAP; provided however, that Consolidated Funded Debt shall
exclude any mark to market adjustment not requiring any actual cash payment or
settlement. Additionally, for clarification, no Indebtedness permitted by
Section 7.2.1(x) [Indebtedness] shall be included in this definition of
Consolidated Funded Debt as borrowed money.
Covered Entity shall mean (a) the Borrower, each of Borrower's Subsidiaries, all
Guarantors and, if applicable, all pledgors of Collateral, and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, twenty-five percent (25%)
or more of the issued and outstanding equity interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for such Person, or (y) power to direct or cause the direction
of the management and policies of such Person whether by ownership of equity
interests, contract or otherwise.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 4.8.5(ii) [Additional Reserve Requirements]. Notwithstanding
the foregoing, if the Daily LIBOR Rate as determined above would be less than
zero (0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.
Danish Krone shall mean the official currency of Denmark.
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent's or the Borrower's receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event or a Bail-In
Action or (e) has failed at any time to comply with the provisions of Section
4.3 [Sharing of Payments by Lenders] with respect to purchasing participations
from the other Lenders, whereby such Lender's share of any payment received,
whether by setoff or otherwise, is in excess of its Ratable Share of such
payments due and payable to all of the Lenders.
As used in this definition and in Section 2.10 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
Designated Lender shall have the meaning specified in Section 2.6.7 [Designated
Lenders].
Disregarded Domestic Subsidiary means any Domestic Subsidiary treated as a
disregarded entity for U.S. federal income tax purposes and the sole assets of
which are Subsidiary Equity Interests in one or more controlled foreign
corporations within the meaning of section 957 of the Code.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.
Domestic Person shall mean an entity organized under the laws of any State of
the United States of America or the District of Columbia.
Domestic Subsidiary shall mean any Subsidiary of any Loan Party that is a
Domestic Person (other than any Disregarded Domestic Subsidiaries).
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].
EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
EEA Member Country shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.
EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.
Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).
Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) the presence, use, management, generation, manufacture,
processing, extraction, treatment, recycling, refining, reclamation, labeling,
packaging, sale, transport, storage, collection, distribution, disposal or
release or threat of release of regulated substances; and (v) the presence of
contamination.
Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the "Reference Currency") which is to be computed as
an equivalent amount of another currency (the "Equivalent Currency"), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent's rate (based on the market rates then prevailing and
available to Administrative Agent) for such Equivalent Currency for such
Reference Currency at a time determined by Administrative Agent on the second
Business Day immediately preceding the event for which such calculation is made.
Equivalent Currency shall have the meaning specified in the definition of
"Equivalent Amount".
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations or other applicable guidance that is
intended to be relied upon generally) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
substantial cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any member of the ERISA Group from a Multiemployer Plan if there is any
potential liability therefore, notification that a Multiemployer Plan is in
reorganization, or occurrence of an event described in Section 4041A(a) of ERISA
that results in the termination of a Multiemployer Plan; (d) the filing of a
notice of intent to terminate a Pension Plan (other than in a Standard
Termination under Section 4041(b)), the treatment of a Pension Plan amendment as
a termination under Section 4041(e) of ERISA, or the commencement of proceedings
by the PBGC to terminate a Pension Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (f) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon Borrower or any member of the
ERISA Group.
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.
EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
Euro shall refer to the lawful currency of the Participating Member States.
Euro-Rate shall mean the following:
(a)    with respect to the U.S. Dollar Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent as the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of one percent (1%) per annum (with .005% being rounded up), or the rate
which is quoted by another source selected by the Administrative Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
Dollar deposits are offered by leading banks in the London interbank deposit
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period as the Relevant Interbank Market
offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche
and having a borrowing date and a maturity comparable to such Interest Period;
(b)     with respect to Optional Currency Loans in Euros, British Pounds
Sterling, Japanese Yen or Swiss Francs comprising any Borrowing Tranche for any
Interest Period, the interest rate per annum determined by the Administrative
Agent as the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which the relevant Optional
Currency is offered by leading banks in the London interbank deposit market),
rounded upwards, if necessary, to the nearest 1/100th of one percent (1%) (with
.005% being rounded up) per annum, or the rate which is quoted by another source
selected by the Administrative Agent as an authorized information vendor for the
purpose of displaying rates at which such applicable Optional Currencies are
offered by leading banks in the London interbank deposit market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the Relevant Interbank Market offered rate for deposits in
Euros, British Pounds Sterling or Swiss Francs, as applicable, for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period;
(c)    with respect to Optional Currency Loans denominated in Canadian Dollars
comprising any Borrowing Tranche for any Interest Period, the interest rate per
annum (the “CDOR Rate”) as determined by the Administrative Agent, equal to the
arithmetic average rate applicable to Canadian Dollar bankers’ acceptances
(C$BAs) for the applicable Interest Period appearing on the Bloomberg page BTMM
CA, rounded to the nearest 1/100th of one percent (1%) (with .005% being rounded
up) per annum, at approximately 11:00 a.m. Eastern Time, two Business Days prior
to the commencement of such Interest Period, or if such day is not a Business
Day, then on the immediately preceding Business Day, provided that if such rate
does not appear on the Bloomberg page BTMM CA on such day the CDOR Rate on such
day shall be the rate for such period applicable to Canadian Dollar bankers’
acceptances quoted by a bank listed in Schedule I of the Bank Act (Canada), as
selected by the Administrative Agent, as of 11:00 a.m. Eastern Time on such day
or, if such day is not a Business Day, then on the immediately preceding
Business Day;
(d)    with respect to Optional Currency Loans denominated in Australian Dollars
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the Australian Bank Bill Swap Bid Rate or the successor thereto as
approved by the Administrative Agent as published by Bloomberg (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time), rounded to the nearest 1/100th of 1% (with .005% being
rounded up) per annum at approximately 10:00 a.m., Sydney, Australia time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Australian Dollars with a maturity comparable to such Interest
Period;
(e)    with respect to Optional Currency Loans denominated in Mexican Pesos
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the Mexican Interbank Equilibrium Interest Rate or the successor
thereto as approved by the Administrative Agent as published by Banco de México
(or on any successor or substitute service providing rate quotations comparable
to those currently provided by such service, as determined by the Administrative
Agent from time to time) rounded to the nearest 1/100th of 1% (with .005% being
rounded up) per annum, at approximately 12:30 p.m., Mexico City, Mexico time,
two (2) Business Days prior to the commencement of such Interest Period, as the
rate for deposits in Mexican Pesos with a maturity comparable to such Interest
Period;
(f)    with respect to Optional Currency Loans denominated in Singapore Dollars
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the Singapore Interbank Offered Rate (SIBOR) or the successor thereto
as approved by the Administrative Agent which appears on the Bloomberg Page ABSI
(or on such other substitute Bloomberg page that displays such rate) as
published by the Association of Banks in Singapore (ABS) (or on any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by the Administrative Agent from time to
time) rounded to the nearest 1/100th of 1% (with .005% being rounded up) per
annum, at approximately 11:30 a.m., Singapore time, two (2) Business Days prior
to the commencement of such Interest Period, as the rate for deposits in
Singapore Dollars with a maturity comparable to such Interest Period;
(g)    with respect to Optional Currency Loans denominated in Danish Krone
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the Copenhagen Interbank Offered Rate (CIBOR) or the successor thereto
as approved by the Administrative Agent which appears on the Bloomberg Page BTMM
DE (or on such other substitute Bloomberg page that displays such rate) as
published by Denmark's National Bank (or on any successor or substitute service
providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time) rounded to
the nearest 1/100th of 1% (with .005% being rounded up) per annum, at
approximately 11:00 a.m., Copenhagen, Denmark time, two (2) Business Days prior
to the commencement of such Interest Period, as the rate for deposits in Danish
Krone with a maturity comparable to such Interest Period;
(h)    with respect to Optional Currency Loans denominated in Norwegian Krone
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the Norwegian Interbank Offered Rate (NIBOR) or the successor thereto
as approved by the Administrative Agent which appears on the Bloomberg Page BTMM
NO (or on such other substitute Bloomberg page that displays such rate) as
published by Oslo Børs (or on any successor or substitute service providing rate
quotations comparable to those currently provided by such service, as determined
by the Administrative Agent from time to time) rounded to the nearest 1/100th of
1% (with .005% being rounded up) per annum, at approximately 11:00 a.m., Oslo,
Norway time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Norwegian Krone with a maturity comparable
to such Interest Period;
(i)    with respect to Optional Currency Loans denominated in Swedish Krona
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the Stockholm Interbank Offered Rate (STIBOR) or the successor thereto
as approved by the Administrative Agent which appears on the Bloomberg Page BTMM
SW (or on such other substitute Bloomberg page that displays such rate) as
published by the Swedish Bankers’ Association (or on any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time) rounded to
the nearest 1/100th of 1% (with .005% being rounded up) per annum, at
approximately 11:00 a.m., Stockholm, Sweden time, two (2) Business Days prior to
the commencement of such Interest Period, as the rate for deposits in Swedish
Krona with a maturity comparable to such Interest Period; and
(j)    if, at any time, the Administrative Agent and all of the Lenders approve
an additional Optional Currency pursuant to Section 2.11.2(iii) [Requests for
Additional Optional Currencies], any reference in this Agreement to the
Euro-Rate applicable to any Optional Currency Loan in such additional Optional
Currency shall be a reference to a rate to be mutually agreed upon between the
Administrative Agent and the Borrower.
With respect to any Loans available at a Euro-Rate, if at any time, for any
reason, the source(s) for the Euro-Rate described above for the applicable
currency or currencies is no longer available, then the Administrative Agent may
determine a comparable replacement rate at such time (which determination shall
be conclusive absent manifest error).
Notwithstanding the foregoing, if the Euro-Rate as determined under any method
above would be less than zero (0.00), such rate shall be deemed to be zero
(0.00) for purposes of this Agreement.
Euro-Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 3.1.1(ii)
[Revolving Credit Euro-Rate Option].
Event of Default shall mean any of the events described in Section 8.1 [Events
of Default] and referred to therein as an "Event of Default."
Exchange Act shall have the meaning specified in the definition of "Change of
Control".
Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party's failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.
Excluded Subsidiaries shall mean, collectively, each (i) Immaterial Domestic
Subsidiary, (ii) Disregarded Domestic Subsidiary and (iii) Foreign Subsidiary.
The Excluded Subsidiaries are not required to join this Agreement as Guarantors.
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient's failure to comply with Section
4.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).
Existing Letters of Credit shall mean all letters of credit set forth on
Schedule 1.1(E) that were issued by the financial institution listed on Schedule
1.1(E) prior to the date hereof upon the application of a Loan Party and are
outstanding on the Closing Date.
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
May 9, 2021.
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of one percent (1%), with .005% being rounded up) announced by the Federal
Reserve Bank of New York (or any successor) on such day as being the weighted
average of the rates on overnight federal funds transactions arranged by federal
funds brokers on the previous trading day, as computed and announced by such
Federal Reserve Bank (or any successor) in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the "Federal Funds Effective Rate" as of the date of this Agreement; provided,
if such Federal Reserve Bank (or its successor) does not announce such rate on
any day, the "Federal Funds Effective Rate" for such day shall be the Federal
Funds Effective Rate for the last day on which such rate was announced.
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an "Alternate Source") (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the "open" rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.
Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.
Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
Foreign Subsidiary shall mean any Subsidiary of any Loan Party that is not a
Domestic Person.
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.
Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof, in each case until any such
Person is released from its obligations as a Guarantor pursuant to the terms of
this Agreement or any other Loan Document.
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
Guaranty Agreement or Guaranty Agreements shall mean, singularly or
collectively, as the context may require, any Guaranty and Suretyship Agreement
executed and delivered by any Person to the Administrative Agent for the benefit
of the Lenders on or after the date hereof, substantially in the form of Exhibit
1.1(G)(2).
Hedge Liabilities shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.
ICC shall have the meaning specified in Section 10.11.1 [Governing Law].
Immaterial Domestic Subsidiary means, at any date of determination, each
Domestic Subsidiary of the Borrower that has been designated as such on Schedule
1.1(I) of this Agreement (as such Schedule may be updated pursuant to the terms
of this Agreement), provided that (a) for purposes of the Agreement, at no time
shall the total assets of any Immaterial Domestic Subsidiary at the last day of
the most recently ended fiscal quarter equal or exceed Ten Million and 00/100
Dollars ($10,000,000.00), as determined in accordance with GAAP, and (b) the
Borrower shall not designate any new Immaterial Domestic Subsidiary on Schedule
1.1(I) in accordance with the terms of this Agreement if such designation would
not comply with the provisions set forth in clause (a) above.
Increasing Lender shall have the meaning specified in Section 2.12.1 [Increasing
Lenders and New Lenders].
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) Hedge Liabilities, (v) any other transaction
(including forward sale or purchase agreements, Capital Leases and conditional
sales agreements) having the commercial effect of a borrowing of money entered
into by such Person to finance its operations or capital requirements (but not
including trade payables and accrued expenses incurred in the ordinary course of
business which are not represented by a promissory note or other evidence of
indebtedness and which are paid in accordance with their commercial terms), or
(vi) any Guaranty of Indebtedness for borrowed money.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 10.3.2 [Indemnification
by the Borrower].
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non‑confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.
Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties and their Subsidiaries in the form attached hereto as Exhibit
1.1(I).
Interest Coverage Ratio shall mean, as of any date of determination, the ratio
of (A) Consolidated EBITDA to (B) Interest Expense (i) for the four (4)
consecutive fiscal quarters then ending if such date is a fiscal quarter end or
(ii) for the four fiscal quarters most recently ended if such date is not a
fiscal quarter end.
Interest Expense shall mean for any period of determination the sum of interest
expense, in each case of the Borrower and its Subsidiaries for such period
determined and consolidated in accordance with GAAP.
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall be
one (1) week (in the case of U.S. Dollar denominated Loans only) or one (1), two
(2), three (3) or six (6) Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the Euro-Rate Option if the Borrower is renewing or converting to
the Euro-Rate Option applicable to outstanding Loans. Notwithstanding the second
sentence hereof: (A) any Interest Period which would otherwise end on a date
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (B) the
Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.
Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.
Interest Rate Option shall mean the Base Rate Option or the Euro-Rate Option.
IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 10.11.1 [Governing Law].
Issuing Lender shall mean PNC in its individual capacity as issuer of Letters of
Credit hereunder, and any other Lender that Borrower, Administrative Agent and
such other Lender may agree may from time to time issue Letters of Credit
hereunder.
Japanese Yen shall mean the official currency of Japan.
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest (other than any
Person holding a nominal equity interest solely in order to comply with any
legal requirements of the jurisdiction of organization of the applicable
corporation, partnership, limited liability company or other entity with respect
to formation or capitalization).
Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.
Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Person that was a Lender or its Affiliate at the time such
Foreign Currency Hedge was entered into or which was in existence on the Closing
Date and which: (a) is documented in a standard International Swaps and
Derivatives Association Master Agreement or another reasonable and customary
manner, and (b) is entered into for hedging (rather than speculative) purposes.
The liabilities owing to the provider of any Lender Provided Foreign Currency
Hedge (the "Foreign Currency Hedge Liabilities") by any Loan Party that is party
to such Lender Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all other Loan Documents be "Obligations" of such Person and of
each other Loan Party, be guaranteed obligations under the Guaranty Agreement
and secured obligations under any other Loan Document, as applicable, and
otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person. The
Liens securing the Foreign Currency Hedge Liabilities shall be pari passu with
the Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 8.2.5 [Application of
Proceeds].
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Person that was a Lender or its Affiliate at the time such
Interest Rate Hedge was entered into or which was in existence on the Closing
Date and which: (a) is documented in a standard International Swaps and
Derivatives Association Master Agreement, or another reasonable and customary
manner, and (b) is entered into for hedging (rather than speculative) purposes.
The liabilities owing to the provider of any Lender Provided Interest Rate Hedge
(the "Interest Rate Hedge Liabilities") by any Loan Party that is party to such
Lender Provided Interest Rate Hedge shall, for purposes of this Agreement and
all other Loan Documents be "Obligations" of such Person and of each other Loan
Party, be guaranteed obligations under any Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the other Loan Documents, subject to the
express provisions of Section 8.2.5 [Application of Proceeds].
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation is owed.
Lending Office shall mean, as to the Administrative Agent, the Issuing Lender or
any Lender, the office or offices of such Person described as such in such
Person’s administrative questionnaire, or such other office or offices as such
Person may from time to time notify the Borrower and the Administrative Agent,
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
Leverage Ratio shall mean, as of any date of determination, the ratio of (A)
Consolidated Funded Debt on such date to (B) Consolidated EBITDA (i) for the
four (4) consecutive fiscal quarters then ending if such date is a fiscal
quarter end or (ii) for the four (4) fiscal quarters most recently ended if such
date is not a fiscal quarter end.
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing.
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreements, the Intercompany Subordination Agreement, the Notes, the
Patent, Trademark and Copyright Security Agreement, the Pledge Agreement, the
Security Agreement and any other instruments, certificates or documents
delivered in connection herewith or therewith.
Loan Parties shall mean the Borrower and the Guarantors.
Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.
Material Adverse Change shall mean any set of circumstances or events which
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or would
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform any of the Obligations,
or (d) impairs materially or would reasonably be expected to impair materially
the ability of the Administrative Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.
Mexican Pesos shall mean the official currency of Mexico.
Month, with respect to an Interest Period shall mean the interval between the
days in consecutive calendar months numerically corresponding to the first day
of such Interest Period. If any Interest Period begins on a day of a calendar
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.
Multiemployer Plan shall mean any employee pension benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.
New Lender shall have the meaning specified in Section 2.12.1 [Increasing
Lenders and New Lenders].
Non-Consenting Lender shall have the meaning specified in Section 10.1
[Modifications, Amendments or Waivers].
Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.
Norwegian Krone shall mean the official currency of Norway.
Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and
in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, and (iv) any Other
Lender Provided Financial Service Product. Notwithstanding anything to the
contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
Optional Currency shall mean the following lawful currencies: British Pounds
Sterling, Swiss Francs, Euros, Canadian Dollars, Singapore Dollars, Danish
Krone, Euros, Japanese Yen, Australian Dollars, Mexican Pesos, Norwegian Krone,
Swedish Krona and any other currency approved by Administrative Agent and all of
the Lenders pursuant to Section 2.11.2(iii) [European Monetary Union; Requests
for Additional Optional Currencies]. Subject to Section 2.11.2 [European
Monetary Union], each Optional Currency must be the lawful currency of the
specified country.
Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].
Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].
Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].
Original Currency shall have the meaning specified in Section 4.12 [Currency
Conversion Procedures for Judgments].
Other Currency shall have the meaning specified in Section 4.12 [Currency
Conversion Procedures for Judgments].
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, or (f) cash management, including controlled disbursement,
accounts or services.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.2 [Replacement of a Lender]).
Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.
Participant has the meaning specified in Section 10.8.4 [Participations].
Participant Register shall have the meaning specified in Section 10.8.4
[Participations].
Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
1.1(P)(1) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder (other than contingent
indemnification obligations which by their terms survive the termination of the
Commitments and payment of the Loans), termination of the Commitments and
expiration, termination or cash collateralization (in accordance with the terms
of this Agreement) of all Letters of Credit.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean at any time an "employee pension benefit plan" (as such
term is defined in Section 3(2) of ERISA) (including a "multiple employer plan"
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
"multiple employer" or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
Permitted Acquisition shall have the meaning specified in Section 7.2.6(vi)
[Liquidations, Mergers, Consolidations, Acquisitions].
Permitted Investments shall mean:
(i)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(ii)    commercial paper maturing in 180 days or less rated not lower than A-1,
by Standard & Poor's or P-1 by Moody's Investors Service, Inc. on the date of
acquisition;
(iii)    demand deposits, time deposits or certificates of deposit maturing
within one year from the date of acquisition and issued by (A) commercial banks
whose obligations are rated A-1, A or the equivalent or better by Standard &
Poor's on the date of acquisition, (B) a Lender or (C) a bank having combined
capital and surplus of not less than $500,000,000 on the date of acquisition;
(iv)    money market or mutual funds whose investments are limited to those
types of investments described in clauses (i)‑(iii) above;
(v)    investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders; and
(vi)    in the case of Foreign Subsidiaries, investments denominated in the
currency of the jurisdiction in which such Subsidiary is organized or has its
principal place of business which are similar to the investments specified in
clauses (i) through (iv) of this definition made in the ordinary course of
business with any commercial bank that satisfies the requirements of clause
(iii) above.
Permitted Liens shall mean:
(i)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
(ii)    Pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs;
(iii)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and statutory and common law Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
(iv)    Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;
(v)    Encumbrances consisting of zoning restrictions, easements, covenants,
conditions, servitudes, rights-of-way or other restrictions on the use of real
property, or minor imperfections in title thereto, none of which materially
impairs the use of such property or the value thereof, and none of which is
violated in any material respect by existing or proposed structures or land use;
(vi)    Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges, Lender Provided
Foreign Currency Hedges and Other Lender Provided Financial Services
Obligations);
(vii)    Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), and any extension, replacement or renewal thereof, provided
that the principal amount secured thereby is not hereafter increased, and no
additional assets become subject to such Lien;
(viii)    Subject to any limitation set forth in Section 7.2.1 [Indebtedness]
with respect to any related Indebtedness, (a) Purchase Money Security Interests
and Capital Leases; provided that such Liens shall be limited to the assets
acquired with such purchase money financing or leased pursuant to such Capital
Lease; and (b) Liens existing on property of any Person that becomes a
Subsidiary after the date of this Agreement that exists at the time such Person
becomes a Subsidiary and is not created in anticipation or contemplation of such
Person becoming a Subsidiary;
(ix)    The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:
(1)    claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
(2)    claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
(3)    claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or
(4)    Liens resulting from final judgments or orders to the extent not
constituting and Event of Default pursuant to Section 8.1.7 [Final Judgments or
Orders];
(x)    Precautionary filings under the UCC by a lessor with respect to personal
property leased to any Person;
(xi)    Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;
(xii)    Liens in favor of the United States of America which arise in the
ordinary course of business resulting from progress payments or partial payments
under United States government contracts or subcontracts thereunder; and
(xiii)    Liens securing other obligations of the Loan Parties and their
Subsidiaries in an aggregate amount not to exceed Fifteen Million and 00/100
Dollars ($15,000,000.00) at any one time outstanding.
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the UCC in the Collateral which is
subject only to Permitted Liens.
Projections shall have the meaning specified in Section 5.1.6(ii) [Financial
Projections].
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property
Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a "commodity pool" as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding Ten Million and
00/100 Dollars ($10,000,000.00), or (b) an Eligible Contract Participant that
can cause another person to qualify as an Eligible Contract Participant on the
Eligibility Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or
otherwise providing a "letter of credit or keepwell, support, or other
agreement" for purposes of Section 1a(18)(A)(v)(II) of the CEA.
Ratable Share shall mean:
(i)    with respect to a Lender's obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender's Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.
(ii)    with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender's Revolving Credit Commitment,
by (ii) the aggregate amount of the Revolving Credit Commitments of all Lenders;
provided however that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Revolving Credit Commitments
and provided further in the case of Section 2.10 [Defaulting Lenders] when a
Defaulting Lender shall exist, "Ratable Share" shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender's Commitment)
represented by such Lender's Commitment.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Reduced Leverage Threshold shall mean the maximum Leverage Ratio then permitted
for the applicable period pursuant to Section 7.2.13 [Maximum Leverage Ratio]
minus 0.50 from the Consolidated Funded Debt component of such ratio.
Reference Currency shall have the meaning specified in the definition of
"Equivalent Amount."
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
Release Date shall mean the date on which the Administrative Agent releases its
Liens in the Collateral in accordance with Section 10.16 [Release of Collateral
Securing the Obligations].
Release Request shall have the meaning specified in Section 10.16 [Release of
Collateral Securing the Obligations].
Release Trigger Conditions shall mean the occurrence of the following: (A) the
Loan Parties shall have submitted Compliance Certificates for two (2)
consecutive fiscal quarters, calculated for the four (4) consecutive fiscal
quarters then ending, each evidencing a Leverage Ratio of less than or equal to
2.50 to 1.00; provided, that the last day of such period of two (2) consecutive
fiscal quarters shall not be earlier than September 30, 2017; and (B) no
Potential Default or Event of Default has occurred and is continuing upon
satisfaction of the condition in the foregoing clause (A).
Relevant Interbank Market shall mean in relation to Euro, British Pounds
Sterling, Japanese Yen or Swiss Francs, the London Interbank Market, and in
relation to any other currencies, the applicable offshore interbank market.
Notwithstanding the foregoing, the references to the currencies listed in this
definition shall only apply if such currencies are or become available as
Optional Currencies in accordance with the terms hereof.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
Required Lenders shall mean
(A)    If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and
(B)    If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than fifty percent (50%) of the aggregate amount
of the Revolving Credit Commitments of the Lenders (excluding any Defaulting
Lender) or, after the termination of the Revolving Credit Commitments, the
outstanding Revolving Credit Loans and Ratable Share of Letter of Credit
Obligations of the Lenders (excluding any Defaulting Lender).
Required Share shall have the meaning assigned to such term in Section 4.11
[Settlement Date Procedures].
Resolution Authority shall mean any Person which has authority to exercise any
Write-down and Conversion Powers.
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
SEC shall mean the United States Securities and Exchange Commission.
Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 4.11 [Settlement Date Procedures].
Singapore Dollars shall mean the official currency of Singapore.
Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
South Korean Won shall mean the official currency of South Korea.
Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.
Standby Letter of Credit shall mean a Letter of Credit (including a direct pay
letter of credit) issued to support obligations of one or more of the Loan
Parties or their Subsidiaries, contingent or otherwise, which finance the
working capital and business needs of the Loan Parties or their Subsidiaries,
but excluding any Letter of Credit (a) under which the stated amount of such
Letter of Credit increases automatically over time or (b) that is a Commercial
Letter of Credit.
Statements shall have the meaning specified in Section 5.1.6(i) [Historical
Statements].
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than fifty percent (50%) of the outstanding voting securities or other
interests normally entitled to vote for the election of one or more directors or
trustees (regardless of any contingency which does or may suspend or dilute the
voting rights) is at such time owned directly or indirectly by such Person or
one or more of such Person's Subsidiaries, or (ii)  which is controlled or
capable of being controlled by such Person or one or more of such Person's
Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 5.1.2
[Subsidiaries; Investment Companies].
Swap shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, or a Lender Provided Foreign Currency Hedge.
Swedish Krona shall mean the official currency of Sweden.
Swing Loan Commitment shall have the meaning specified in Section 2.1.2 [Swing
Loans].
Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.
Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to Section
2.1.2 [Swing Loan Commitment] hereof.
Swiss Francs shall mean the official currency of Switzerland.
Taiwanese Dollars shall mean the official currency of Taiwan.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
UCC shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
UCP shall have the meaning specified in Section 10.11.1 [Governing Law].
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 4.9.7 [Status of Lenders].
Withholding Agent shall mean any Loan Party and the Administrative Agent.
Write-down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words "include," "includes"
and "including" shall be deemed to be followed by the phrase "without
limitation"; (ii) the words "hereof," "herein," "hereunder," "hereto" and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.

1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 7.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 7.2)
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 5.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial covenant in Section
7.2 of this Agreement, any related definition and/or the definition of the term
Leverage Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee or Commitment Fee determinations (or if the Administrative
Agent notifies the Borrower in writing that the Required Lenders wish to amend
any financial covenant in Section 7.2, any related definition and/or the
definition of the term Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any such change
in GAAP), then the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties'
compliance with such covenants and/or the definition of the term Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenants or definitions are amended in a manner satisfactory to the
Borrower and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when they deliver their financial statements pursuant to
Section 7.3.1 [Quarterly Financial Statements] and 7.3.2 [Annual Financial
Statements] of this Agreement, such reconciliation statements as shall be
reasonably requested by the Administrative Agent. Notwithstanding the foregoing
or anything in this Agreement to the contrary, whenever in this Agreement it is
necessary to determine whether a lease is a Capital Lease or an operating lease,
such determination shall be made on the basis of GAAP as in effect on the
Closing Date (provided that if there is a change in GAAP after the Closing Date
that effects the treatment of Capital Leases or operating leases, all financial
statements delivered to the Administrative Agent in accordance with the terms of
this Agreement after the date of such change in GAAP shall be accompanied by a
schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such accounting change).

1.4    Currency Calculations. All financial statements and Compliance
Certificates shall be set forth in Dollars. For purposes of preparing the
financial statements, calculating financial covenants and determining compliance
with covenants expressed in Dollars, Optional Currencies, Alternate Currencies
and other non-Dollar currencies shall be converted to Dollars in accordance with
GAAP.

2.    REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1    Revolving Credit Commitments.

2.1.1    Revolving Credit Loans; Optional Currency Loans. Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth, each Lender severally agrees to make Revolving Credit Loans in either
Dollars or one or more Optional Currencies to the Borrower at any time or from
time to time on or after the date hereof to the Expiration Date; provided that
after giving effect to each such Loan (i) the aggregate Dollar Equivalent amount
of Revolving Credit Loans from such Lender shall not exceed such Lender's
Revolving Credit Commitment minus such Lender's Ratable Share of the outstanding
Swing Loans and Letter of Credit Obligations, (ii) the Revolving Facility Usage
shall not exceed the Revolving Credit Commitments, (iii) no Revolving Credit
Loan to which the Base Rate Option applies shall be made in an Optional
Currency, and (iv) the aggregate Dollar Equivalent principal amount of Revolving
Credit Loans made in an Optional Currency (each an "Optional Currency Loan")
plus the aggregate Dollar Equivalent amount of all Letter of Credit Obligations
denominated in an Alternate Currency shall not exceed Fifty Million and 00/100
Dollars ($50,000,000.00) (the "Optional Currency Sublimit"). Within such limits
of time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.

2.1.2    Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans in
Dollars (the "Swing Loans") to the Borrower at any time or from time to time
after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of Fifteen Million and 00/100
Dollars ($15,000,000.00) (the "Swing Loan Commitment"), provided that after
giving effect to such Loan, the Revolving Facility Usage shall not exceed the
aggregate Revolving Credit Commitments of the Lenders. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.

2.2    Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender's Revolving Credit Loans outstanding hereunder to the Borrower at
any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

2.3    Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
"Commitment Fee") equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Dollar Equivalent amount of the
Revolving Facility Usage (provided however, that solely in connection with
determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans, and with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender's Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Subject to the
proviso in the directly preceding sentence, all Commitment Fees shall be payable
in arrears on each Payment Date and in U.S. Dollars.

2.4    Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three (3) Business Days' notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to Twenty Million and
00/100 Dollars ($20,000,000.00), or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect. Any such reduction
or termination shall be accompanied by prepayment of the Notes, together with
outstanding Commitment Fees, and the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 4.10
[Indemnity] hereof) to the extent necessary to cause the aggregate Revolving
Facility Usage after giving effect to such prepayments to be equal to or less
than the Revolving Credit Commitments as so reduced or terminated. Any notice to
reduce the Revolving Credit Commitments under this Section 2.4 shall be
irrevocable.

2.5    Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1    Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrower may from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 3.2
[Interest Periods], by delivering to the Administrative Agent, not later than
12:00 noon (a) (i) three (3) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans in Dollars to which the
Euro-Rate Option applies or the conversion to or the renewal of the Euro-Rate
Option for any Loans in Dollars; (ii) four (4) Business Days prior to the
proposed Borrowing Date with respect to the making of Optional Currency Loans
(other than such Loans in Singapore Dollars, Japanese Yen or Australian Dollars)
or the date of conversion to or renewal of the Euro-Rate Option for any Optional
Currency Loan (other than such Loans in Singapore Dollars, Japanese Yen or
Australian Dollars); or (iii) five (5) Business Days prior to the proposed
Borrowing Date with respect to the making of Optional Currency Loans in
Singapore Dollars, Japanese Yen or Australian Dollars or the date of conversion
to or renewal of the Euro-Rate Option for any Optional Currency Loan in
Singapore Dollars, Japanese Yen or Australian Dollars), and (b) the same
Business Day of the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.5.1 or a request by telephone immediately confirmed in writing
by letter, facsimile or e-mail (in “pdf”, “tif” or similar format) in such form
(each, a "Loan Request"), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify (A) the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the Interest Period,
which amount shall be in (x) integral multiples of One Million and 00/100
Dollars ($1,000,000.00) (or the Dollar Equivalent thereof) and not less than
Five Million and 00/100 Dollars ($5,000,000.00) (or the Dollar Equivalent
thereof) for each Borrowing Tranche under the Euro-Rate Option, and (y) integral
multiples of One Hundred Thousand and 00/100 Dollars ($100,000.00) and not less
than One Million and 00/100 Dollars ($1,000,000.00) for each Borrowing Tranche
under the Base Rate Option, (B) which Interest Rate Option shall apply to the
proposed Dollar denominated Loans comprising the applicable Borrowing Tranche,
(C) the currency in which such Revolving Credit Loans shall be funded if the
Borrower elects an Optional Currency, the applicable Interest Rate Option, and
(D) an appropriate Interest Period, if applicable.
Notwithstanding the requirement under this Section 2.5.1 that the Borrower
deliver a Loan Request at least three (3) Business Days prior to a proposed
Borrowing Date with respect to the making of Revolving Credit Loans in Dollars
to which the Euro-Rate Option applies, the Lenders agree that the Borrower may
deliver a Loan Request on the same Business Day as the proposed Borrowing Date
with respect to a Loan Request made on the Closing Date.

2.5.2    Swing Loan Requests. Except as otherwise provided herein, the Borrower
may from time to time prior to the Expiration Date request the Swing Loan Lender
to make Swing Loans by delivery to the Swing Loan Lender not later than 12:00
noon on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or e-mail (in “pdf”, “tif”
or similar format) (each, a "Swing Loan Request"), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Swing Loan, which shall
be in integral multiples of One Hundred Thousand and 00/100 Dollars
($100,000.00) and not less than Five Hundred Thousand and 00/100 Dollars
($500,000.00).

2.6    Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans; Designated Lenders.

2.6.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrower, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders'
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested currency (in the
case of Optional Currency Loans, in Dollars if so requested by the
Administrative Agent) to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 6.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrower in U.S. Dollars or the requested Optional Currency (as applicable) in
immediately available funds at the Principal Office prior to 2:00 p.m., on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds, including funds in the
requested Optional Currency, the Revolving Credit Loans of such Lender on such
Borrowing Date, and such Lender shall be subject to the repayment obligation in
Section 2.6.2 [Presumptions by the Administrative Agent].

2.6.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed time of any
Base Rate Loan, or, for Loans other than Base Rate Loans, prior to the close of
business the day before the Borrowing Date, that such Lender will not make
available to the Administrative Agent such Lender's share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in the appropriate currency
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate (or, for payments in an Optional
Currency, the Overnight Rate), and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Loans under the Base Rate Option. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender's Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

2.6.3    Making Swing Loans. So long as PNC elects to make Swing Loans, PNC
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.5.2,
[Swing Loan Requests] fund such Swing Loan to the Borrower in U.S. Dollars only
and in immediately available funds at the Principal Office prior to 4:00 p.m. on
the Borrowing Date.

2.6.4    Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

2.6.5    Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender's Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.

2.6.6    Swing Loans Under Cash Management Agreements. In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Borrower in accordance with the provisions of the
agreements between the Borrower and such Swing Loan Lender relating to the
Borrower's deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Borrower's cash assets as in effect from time to time (the "Cash Management
Agreements") to the extent of the daily aggregate net negative balance in the
Borrower's accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrower in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender's obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2.

2.6.7    Designated Lenders. Notwithstanding anything herein to the contrary,
each of the Administrative Agent, the Issuing Lender and each other Lender at
its option may make any Loan or otherwise perform its obligations hereunder
through any Lending Office (as hereinafter defined) (each, a "Designated
Lender"); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay any Loan in accordance with the terms of
this Agreement. Any Designated Lender shall be considered a Lender; provided
that in the case of an Affiliate or branch of a Lender, all provisions
applicable to a Lender shall apply to such Affiliate or branch of such Lender to
the same extent as such Lender. For purposes of this Section 2.6.7, "Lending
Office" shall mean, as to the Administrative Agent, the Issuing Lender or any
other Lender, the office or offices of such Person described as such in such
Person’s administrative questionnaire, or such other office or offices as such
Person may from time to time notify the Borrower and the Administrative Agent;
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

2.7    Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a swing Note, dated the Closing Date payable to the order of
such Lender in a face amount equal to the Revolving Credit Commitment or Swing
Loan Commitment, as applicable, of such Lender.

2.8    Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
Indebtedness of the Borrower on the Closing Date and (ii) for general corporate
purposes of the Borrower.

2.9    Letter of Credit Subfacility.

2.9.1    Issuance of Letters of Credit. The Borrower or any Loan Party may at
any time prior to the Expiration Date request the issuance of a letter of credit
(each a "Letter of Credit"), which may be denominated in either Dollars or an
Alternate Currency, for its own account or the account of another Loan Party or
any Subsidiary (in which case the Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), or the amendment or
extension of an existing Letter of Credit, by delivering or transmitting
electronically, or having such other Loan Party deliver or transmit
electronically to the Issuing Lender (with a copy to the Administrative Agent) a
completed application for letter of credit, or request for such amendment or
extension, as applicable, in such form as the Issuing Lender may specify from
time to time by no later than 10:00 a.m. at least five (5) Business Days, or
such shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance. Each Letter of Credit shall be a Standby Letter of
Credit or a Commercial Letter of Credit. The Borrower or any Loan Party shall
authorize and direct the Issuing Lender to name the Borrower or any Loan Party
or any Subsidiary as the "Applicant" or "Account Party" of each Letter of
Credit. Promptly after receipt of any letter of credit application, the Issuing
Lender shall confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
application and if not, such Issuing Lender will provide the Administrative
Agent with a copy thereof.
2.9.1.1     Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 6 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of the Issuing Lender's
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance; provided that the
Letter of Credit may include a provision for the automatic extension of the
Letter of Credit, and (B) in no event expire later than the Expiration Date
(except that a Letter of Credit may expire up to one year beyond the Expiration
Date if such Letter of Credit has been cash collateralized by the Borrower in an
amount equal to one hundred five percent (105%) of the undrawn amount of such
Letter of Credit on terms and conditions acceptable to the Administrative Agent
and the Issuing Lender, each in its reasonable discretion, prior to the issuance
of such Letter of Credit) and provided further that in no event shall (i) the
Letter of Credit Obligations exceed, at any one time, Twenty-Five Million and
00/100 Dollars ($25,000,000.00) (the "Letter of Credit Sublimit"), (ii) the
Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments or (iii) the aggregate Dollar Equivalent principal amount of
Optional Currency Loans plus the aggregate Dollar Equivalent amount of all
Letter of Credit Obligations denominated in an Alternate Currency exceed the
Optional Currency Sublimit. Each request by the Borrower for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 6 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit. Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment.
2.9.1.2    Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.
Each Existing Letter of Credit shall be deemed to have been issued hereunder on
the Closing Date by the Issuing Lender. Each Existing Letter of Credit shall be
deemed to be a Letter of Credit for all purposes of this Agreement.

2.9.2    Letter of Credit Fees. The Borrower shall pay in Dollars, or at the
Administrative Agent’s option, the Alternate Currency in which each Letter of
Credit is issued (i) to the Administrative Agent for the ratable account of the
Lenders a fee (the "Letter of Credit Fee") equal to (a) the Applicable
Commercial Letter of Credit Fee Rate on the daily amount available to be drawn
under each Commercial Letter of Credit and (b) the Applicable Standby Letter of
Credit Fee Rate on the daily amount available to be drawn under each Standby
Letter of Credit, and (ii) to the Issuing Lender for its own account a fronting
fee equal to one eighth of one percent (0.125%) per annum on the daily amount
available to be drawn under each Letter of Credit. All Letter of Credit Fees and
fronting fees shall be computed on the basis of a year of 360 days and actual
days elapsed and shall be payable quarterly in arrears on each Payment Date
following issuance of each Letter of Credit. The Borrower shall also pay (in
Dollars) to the Issuing Lender for the Issuing Lender's sole account the Issuing
Lender's then in effect customary fees and administrative expenses payable with
respect to the Letters of Credit as the Issuing Lender may generally charge or
incur from time to time in connection with the issuance, maintenance, amendment
(if any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.

2.9.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender's Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively, in each case in
the currency in which each Letter of Credit is issued.
2.9.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a "Reimbursement
Obligation") the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
"Drawing Date") by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender in
the same currency as paid, unless otherwise required by the Administrative Agent
or the Issuing Lender. In the event the Borrower fails to reimburse the Issuing
Lender (through the Administrative Agent) for the full amount of any drawing
under any Letter of Credit by 12:00 noon on the Drawing Date, the Administrative
Agent will promptly notify each Lender thereof, and the Borrower shall be deemed
to have requested that Revolving Credit Loans in U.S. Dollars (and, if the
Letter of Credit was denominated in another currency, in the Dollar Equivalent
amount to the amount paid by the Issuing Lender in such other currency on the
Drawing Date thereof) be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 6.2 [Each Loan or Letter of Credit] other than
any notice requirements. Any notice given by the Administrative Agent or Issuing
Lender pursuant to this Section 2.9.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
2.9.3.2    Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the amount of the drawing (and, if the Letter of Credit was denominated in
another currency, in the Dollar Equivalent amount to the amount paid by the
Issuing Lender in such other currency on the Drawing Date thereof), whereupon
the participating Lenders shall (subject to Section 2.9.3 [Disbursements;
Reimbursement]) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the Borrower in that amount. If any Lender so notified fails
to make available in Dollars to the Administrative Agent for the account of the
Issuing Lender the amount of such Lender's Ratable Share of such amount by no
later than 2:00 p.m. on the Drawing Date, then interest shall accrue on such
Lender's obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Credit Loans under the Base Rate Option on and after the fourth day
following the Drawing Date. The Administrative Agent and the Issuing Lender will
promptly give notice (as described in Section 2.9.3.1 above) of the occurrence
of the Drawing Date, but failure of the Administrative Agent or the Issuing
Lender to give any such notice on the Drawing Date or in sufficient time to
enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.
2.9.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.9.3.1, because of the Borrower's
failure to satisfy the conditions set forth in Section 6.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Borrower shall be deemed to have incurred from the Issuing Lender a borrowing
(each a "Letter of Credit Borrowing") in Dollars in the amount of such drawing
(and, if the Letter of Credit was denominated in another currency, in the Dollar
Equivalent amount to the amount paid by the Issuing Lender in such other
currency on the Drawing Date thereof). Such Letter of Credit Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to the Revolving Credit Loans under the Base Rate
Option. Each Lender's payment to the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a "Participation Advance") from such Lender in satisfaction of
its participation obligation under this Section 2.9.3.

2.9.4    Repayment of Participation Advances.
2.9.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
2.9.4.2    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in an Alternate Currency, the Overnight Rate) in effect from time to
time.

2.9.5    Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender's application and agreement for letters of credit and the Issuing
Lender's written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party's own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party's instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.9.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

2.9.7    Nature of Participation and Reimbursement Obligations. Each Lender's
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 6.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x)    any breach of this Agreement or any other Loan Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;
(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

2.9.8    Indemnity. The Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction.

2.9.9    Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender's Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender's or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender's gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys' fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

2.9.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrower a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), the
applicable Alternate Currency if not in Dollars, and the expiration date of any
Letter of Credit outstanding at any time during the preceding month, and any
other information relating to such Letter of Credit that the Administrative
Agent may request.

2.10    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3 [Commitment Fees];
(ii)    the Commitment and outstanding Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender pursuant to the terms of this Agreement;
(iii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:
(a)    all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders' Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;
(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower's obligations corresponding to such Defaulting Lender's Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;
(c)    if the Borrower cash collateralizes any portion of such Defaulting
Lender's Letter of Credit Obligations pursuant to clause (b) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender's
Letter of Credit Obligations during the period such Defaulting Lender's Letter
of Credit Obligations are cash collateralized;
(d)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and
(e)    if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender's Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and
(iv)    so long as such Lender is a Defaulting Lender, PNC shall not be required
to fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lender is satisfied
that the related exposure and the Defaulting Lender's then outstanding Letter of
Credit Obligations will be one hundred percent (100%) covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.10(iii), and participating
interests in any newly made Swing Loan or any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.10(iii)(a) (and such Defaulting Lender shall not participate
therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

2.11    Utilization of Commitments in Optional Currencies.

2.11.1    Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the outstanding and proposed Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit to be denominated in an
Alternate Currency as of the requested Borrowing Date or date of issuance, as
the case may be, (ii) the outstanding Letter of Credit Obligations denominated
in an Alternate Currency as of the last Business Day of each month, and (iii)
the outstanding Revolving Credit Loans denominated in an Optional Currency as of
the end of each Interest Period (each such date under clauses (i) through (iii),
and any other date on which the Administrative Agent determines it is necessary
or advisable to make such computation, in its sole discretion, is referred to as
a "Computation Date"). Unless otherwise provided in this Agreement or agreed to
by the Administrative Agent and the Company, each Loan and Reimbursement
Obligation shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

2.11.2    European Monetary Union.
(i)    Payments In Euros Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrower, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead be payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.
(ii)    Additional Compensation Under Certain Circumstances. The Borrower
agrees, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender's determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrower and shall
be conclusive absent manifest error so long as such determination is made on a
reasonable basis. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
(iii)    Requests for Additional Optional Currencies. The Borrower may deliver
to the Administrative Agent a written request that Revolving Credit Loans
hereunder also be permitted to be made in any other lawful currency (other than
Dollars), in addition to the currencies specified in the definition of "Optional
Currency" herein, provided that such currency must be freely traded in the
offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market. The Administrative Agent will promptly notify the Lenders of any such
request promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrower of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrower's
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrower's request.

2.12    Increase in Revolving Credit Commitments.

2.12.1    Increasing Lenders and New Lenders. The Borrower may, at any time and
from time to time after the Closing Date, request that (1) the current Lenders
increase their Revolving Credit Commitments (any current Lender which elects to
increase its Revolving Credit Commitment shall be referred to as an "Increasing
Lender") or (2) one or more new lenders (each, a "New Lender") join this
Agreement and provide a Revolving Credit Commitment hereunder, subject to the
following terms and conditions:
(iv)    No Obligation to Increase. No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.
(v)    Defaults. There shall exist no Event of Default or Potential Default on
the effective date of such increase after giving effect to such increase.
(vi)    Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed Two Hundred
Fifty Million and 00/100 Dollars ($250,000,000.00).
(vii)    Multiple Options. The Borrower may request an increase pursuant to this
Section 2.12 [Increase in Revolving Credit Commitments] up to two (2) times
after the Closing Date during the term of this Agreement; provided, however,
subject to the other terms of this Section 2.12 [Increase in Revolving Credit
Commitments], each such increase shall be in an amount equal to or greater than
Twenty Million and 00/100 Dollars ($20,000,000.00) (or, if less, the difference
of (a) Fifty Million and 00/100 Dollars ($50,000,000.00) minus (b) the aggregate
increases in the Revolving Credit Commitments theretofore requested).
(viii)    Resolutions. The Loan Parties shall deliver to the Administrative
Agent in a form reasonably acceptable to the Administrative Agent, on or before
the effective date of such increase, certifications of their corporate
secretaries (or other authorized officer) with attached resolutions certifying
that the increase in the Revolving Credit Commitment has been approved by such
Loan Parties.
(ix)    Notes and Other Documents. The Borrower shall execute and deliver (1) to
each Increasing Lender a replacement revolving credit Note reflecting the new
amount of such Increasing Lender's Revolving Credit Commitment after giving
effect to the increase (and any prior Note issued to such Increasing Lender
shall be deemed to be terminated and returned to the Borrower), (2) to each New
Lender a revolving credit Note reflecting the amount of such New Lender's
Revolving Credit Commitment and (3) an amendment or modification to this
Agreement providing for such increased or additional Revolving Credit
Commitments, to be executed by the Borrower, the Administrative Agent and any
Lenders (including any New Lender) agreeing to increase their existing Revolving
Credit Commitment or extend a new Revolving Credit Commitment, as the case may
be, along with such additional Loan Documents (including, without limitation,
legal opinion(s) as shall be required by the Administrative Agent in its
reasonable discretion.
(x)    Approval of New Lenders. Any New Lender shall be subject to the approval
of the Administrative Agent, which approval shall not be unreasonably withheld.
(xi)    Increasing Lenders. Each Increasing Lender shall confirm its agreement
to increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.
(xii)    New Lenders; Joinder. Each New Lender shall execute a lender joinder in
form and substance reasonably satisfactory to the Administrative Agent pursuant
to which such New Lender shall join and become a party to this Agreement and the
other Loan Documents with a Revolving Credit Commitment in the amount set forth
in such lender joinder.

2.12.2    Treatment of Outstanding Loans.
2.12.2.1    Repayment of Outstanding Loans; Borrowing of New Loans. On the
effective date of such increase, the Borrower shall repay all Loans then
outstanding, subject to the Borrower's indemnity obligations under Section 4.10
[Indemnity]; provided that it may borrow new Loans with a Borrowing Date on such
date. Each of the Lenders shall participate in any new Loans made on or after
such date in accordance with their respective Ratable Shares after giving effect
to the increase in Revolving Credit Commitments contemplated by this Section
2.12 [Increase in Revolving Credit Commitments].
2.12.2.2    Outstanding Letters of Credit; Repayment of Outstanding Loans;
Borrowing of New Loans. On the effective date of such increase, each Increasing
Lender and each New Lender (i) will be deemed to have purchased a participation
in each then outstanding Letter of Credit equal to its Ratable Share of such
Letter of Credit and the participation of each other Lender in such Letter of
Credit shall be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.

3.    INTEREST RATES

3.1    Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than ten (10) Borrowing Tranches
in the aggregate among all of the Loans and provided further that if an Event of
Default or Potential Default exists and is continuing, the Borrower may not
request, convert to, or renew the Euro-Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the Euro-Rate Option shall be converted immediately to the Base
Rate Option, subject to the obligation of the Borrower to pay any indemnity
under Section 4.10 [Indemnity] in connection with such conversion. If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender's highest lawful rate, the rate of interest on such Lender's Loan shall
be limited to such Lender's highest lawful rate. Interest on the principal
amount of each Optional Currency Loan shall be paid by the Borrower in such
Optional Currency.

3.1.1    Revolving Credit Interest Rate Options. The Borrower shall have the
right to select from the following Interest Rate Options applicable to the
Revolving Credit Loans, provided that any Loan made in an Optional Currency
shall bear interest at the Euro-Rate:
(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
(ii)    Revolving Credit Euro-Rate Option: A rate per annum equal to the
Euro-Rate as determined for each applicable Interest Period plus the Applicable
Margin.

3.1.2    Swing Loan Interest Rate Options. Each Swing Loan shall bear interest
at a rate per annum equal to (i) the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate, or (ii) the Daily LIBOR Rate
plus the Applicable Margin for Loans bearing interest under the Euro-Rate
Option, such interest rate to change automatically from time to time effective
as of each change in the Daily LIBOR Rate.

3.1.3    Rate Calculations; Rate Quotations. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the Daily
LIBOR Rate) shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed or, in the
case of interest in respect of Loans denominated in Optional Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. The Borrower may call the Administrative Agent on or before the date
on which a Loan Request is to be delivered to receive an indication of the rates
then in effect, but it is acknowledged that such projection shall not be binding
on the Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

3.2    Interest Periods. At any time when the Borrower shall select, convert to
or renew a Euro-Rate Option, the Borrower shall notify the Administrative Agent
thereof by delivering a Loan Request to the Administrative Agent (i) at least
three (3) Business Days prior to the effective date of such Euro-Rate Option
with respect to a Loan denominated in Dollars, and (ii) at least four (4)
Business Days prior to the effective date of such Euro-Rate Option with respect
to an Optional Currency Loan. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a Euro-Rate Option:

3.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

3.2.2    Renewals. In the case of the renewal of a Euro-Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.

3.2.3    No Conversion of Optional Currency Loans. No Optional Currency Loan may
be converted into a Loan with a different Interest Rate Option, or a Loan
denominated in a different Optional Currency.

3.3    Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, at the discretion of the Administrative Agent
or upon written demand by the Required Lenders to the Administrative Agent:

3.3.1    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 3.1 [Interest Rate Options], respectively,
shall be increased by two percent (2.0%) per annum;

3.3.2    Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional two percent (2.0%) per annum from the time such Obligation becomes
due and payable and until it is Paid In Full; and

3.3.3    Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 3.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.

3.4    Rates Unascertainable; Illegality; Increased Costs; Deposits Not
Available; Optional Currency Not Available.

3.4.3    Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:
(i)    adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or
(ii)    a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the Euro-Rate,
then the Administrative Agent shall have the rights specified in Section 3.4.4
[Administrative Agent's and Lender's Rights].

3.4.4    Illegality; Increased Costs. If at any time any Lender shall have
determined that:
(i)    the making, maintenance or funding of any Loan to which a Euro-Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(ii)    such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan,
then the Administrative Agent shall have the rights specified in Section 3.4.4
[Administrative Agent's and Lender's Rights].

3.4.5    Optional Currency Not Available. If at any time the Administrative
Agent shall have determined that a fundamental change has occurred in the
foreign exchange or interbank markets with respect to any Optional Currency
(including, without limitation, changes in national or international financial,
political or economic conditions or currency exchange rates or exchange
controls), then (i) the Administrative Agent shall notify the Borrower of any
such determination, and (ii) the Administrative Agent shall have the rights
specified in Section 3.4.4 [Administrative Agent's and Lender's Rights].

3.4.6    Administrative Agent's and Lender's Rights. In the case of any event
specified in Section 3.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, in the case of an
event specified in Section 3.4.2 [Illegality; Increased Costs], and in the case
of an event specified in Section 3.4.3 [Optional Currency Not Available] above,
such Lender shall promptly so notify the Administrative Agent and endorse a
certificate to such notice as to the specific circumstances of such notice, and
the Administrative Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrower. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Administrative Agent, or (B) such Lender, in the case of such notice
given by such Lender, to allow the Borrower to select, convert to or renew a
Euro-Rate Option or select an Optional Currency, as applicable, shall be
suspended until the Administrative Agent shall have later notified the Borrower,
or such Lender shall have later notified the Administrative Agent, of the
Administrative Agent's or such Lender's, as the case may be, determination that
the circumstances giving rise to such previous determination no longer exist. If
at any time the Administrative Agent makes a determination under Section 3.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a Euro-Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 3.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower's indemnification Obligations under Section 4.10 [Indemnity], as to any
Loan of the Lender to which a Euro-Rate Option applies, on the date specified in
such notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or select a different Optional
Currency or Dollars, or (ii) prepay such Loan in accordance with Section 4.6
[Voluntary Prepayments]. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date. If the
Administrative Agent makes a determination under Section 3.4.3 [Optional
Currency Not Available] then, until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such determination no longer
exist, (i) the availability of Loans in the affected Optional Currency shall be
suspended, (ii) the outstanding Loans in such affected Optional Currency shall
be converted into Dollar Loans (in an amount equal to the Dollar Equivalent of
such outstanding Optional Currency Loans) (x) on the last day of the then
current Interest Period if the Lenders may lawfully continue to maintain Loans
in such Optional Currency to such day, or (y) immediately if the Lenders may not
lawfully continue to maintain Loans in such Optional Currency, and interest
thereon shall thereafter accrue at the Base Rate Option.

3.5    Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro-Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 3.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option as applicable to Revolving Credit Loans commencing upon
the last day of the existing Interest Period, and such currency conversion to
U.S. Dollars shall be determined by the Administrative Agent at the time of such
conversion.

4.    PAYMENTS

4.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent's Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 1:00 p.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 1:00 p.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders interest at the Federal Funds Effective Rate in the case of
Loans or other amounts due in Dollars, or the Overnight Rate in the case of
Loans or other amounts due in an Optional Currency, with respect to the amount
of such payments for each day held by the Administrative Agent and not
distributed to the Lenders. The Administrative Agent's and each Lender's
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement (including
the Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an "account stated". All payments of principal and
interest made in respect of the Loans must be repaid in the same currency
(whether Dollars or the applicable Optional Currency) in which such Loan was
made and all Unpaid Drawings with respect to each Letter of Credit shall be made
in the same currency (whether Dollars or the applicable Alternate Currency) in
which such Letter of Credit was issued. The Administrative Agent may (but shall
not be obligated to) debit the amount of any such payment which is not made by
such time to any ordinary deposit account of the applicable Borrower with the
Administrative Agent.

4.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent's Fee and the Issuing Lender's fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 3.4.4 [Administrative Agent's and Lender's Rights] in the case of an
event specified in Section 3.4 [Rate Unascertainable; Etc.], 4.6.2 [Replacement
of a Lender] or 4.8 [Increased Costs]) be payable ratably among the Lenders
entitled to such payment in accordance with the amount of principal, interest,
Commitment Fees and Letter of Credit Fees, as set forth in this Agreement.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrower of principal, interest, fees or other amounts from the Borrower
with respect to Swing Loans shall be made by or to PNC according to
Section 2.6.5 [Borrowings to Repay Swing Loans].

4.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker's lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender's receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(v)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(vi)    the provisions of this Section 4.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 4.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

4.4    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate (or, for payments in an Optional Currency, the Overnight Rate)
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

4.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 4.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

4.6    Voluntary Prepayments.

4.6.1    Right to Prepay. The Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 4.6.2 [Replacement of a Lender] below, in
Section 4.8[Increased Costs] and Section 4.10 [Indemnity]). Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans denominated in
Dollars, and at least four (4) Business Days prior to the date of prepayment of
any Optional Currency Loans, or no later than 1:00 p.m. on the date of
prepayment of Swing Loans, setting forth the following information:
(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(x)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
(y)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans and Optional Currencies to which
the Euro-Rate Option applies; and
(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) Five Hundred
Thousand for any Swing Loan or Five Million and 00/100 Dollars ($5,000,000.00)
for any Revolving Credit Loan.
All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 3.4.4 [Administrative Agent's and Lender's Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied first to the Revolving
Credit Loans to which the Base Rate Option applies, then to Revolving Credit
Loans which are not Optional Currency Loans to which the Euro-Rate Option
applies, then to Optional Currency Loans, then to Swing Loans. Any prepayment
hereunder shall be subject to the Borrower's Obligation to indemnify the Lenders
under Section 4.10 [Indemnity]. Prepayments shall be made in the currency in
which such Loan was made unless otherwise directed by the Administrative Agent.

4.6.2    Replacement of a Lender. In the event any Lender (i) gives notice under
Section 3.4 [Rate Unascertainable, Etc.], (ii) requests compensation under
Section 4.8 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 4.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
10.1 [Modifications, Amendments or Waivers], then in any such event the Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.8 [Successors and Assigns]), all of its interests,
rights (other than existing rights to payments pursuant to Sections 4.8
[Increased Costs] or 4.9 [Taxes]) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(vii)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.8 [Successors and Assigns];
(viii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 4.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(ix)    in the case of any such assignment resulting from a claim for
compensation under Section 4.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 4.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
(x)    such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

4.6.3    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 4.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 4.8 [Increased Costs] or Section 4.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment

4.7    Mandatory Prepayments.

4.7.11    Currency Fluctuations.  If on any Computation Date the Revolving
Facility Usage is equal to or greater than the Revolving Credit Commitments as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Administrative Agent shall notify the Borrower of the
same.  The Borrower shall pay or prepay (subject to Borrower's indemnity
obligations under Sections 4.8 [Increased Costs] and 5.10 [Indemnity]) within
one (1) Business Day after receiving such notice such that the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments after
giving effect to such payments or prepayments.

4.7.12    Application Among Interest Rate Options. All prepayments required
pursuant to this Section 4.7 shall first be applied among the Interest Rate
Options to the principal amount of the Loans subject to the Base Rate Option,
then to Loans denominated in Dollars and subject to a Euro-Rate Option, then to
the Optional Currency Loans. In accordance with Section 4.10 [Indemnity], the
Borrower shall indemnify the Lenders for any loss or expense, including loss of
margin, incurred with respect to any such prepayments applied against Loans
subject to a Euro-Rate Option on any day other than the last day of the
applicable Interest Period.

4.8    Increased Costs.

4.8.2    Increased Costs Generally. If any Change in Law shall:
(xiii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement, which is addressed separately in
this Section 4.8) or the Issuing Lender;
(xiv)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(xv)    impose on any Lender, the Issuing Lender or the Relevant Interbank
Market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

4.8.3    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender's or the Issuing Lender's holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender's or the Issuing
Lender's capital or on the capital of such Lender's or the Issuing Lender's
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender's or the Issuing Lender's holding company could have achieved but for
such Change in Law (taking into consideration such Lender's or the Issuing
Lender's policies and the policies of such Lender's or the Issuing Lender's
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender's or the Issuing Lender's holding company for any
such reduction suffered.

4.8.4    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
4.8.1 [Increased Costs Generally] or 4.8.2 [Capital Requirements] and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.

4.8.5    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Lender's right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender's or the Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

4.8.6    Additional Reserve Requirements. The Borrower shall pay to each Lender
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each Loan under
the Euro-Rate Option equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement under
Regulation D or under any similar, successor or analogous requirement of the
Board of Governors of the Federal Reserve System (or any successor) or any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans under the Euro-Rate
Option, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrower shall
have received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten days prior to the relevant Payment Date, such additional
interest or costs shall be due and payable ten days from receipt of such notice.

4.9    Taxes.

4.9.3    Issuing Lender. For purposes of this Section 4.9, the term "Lender"
includes the Issuing Lender and the term "applicable Law" includes FATCA.

4.9.4    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

4.9.5    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

4.9.6    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 4.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

4.9.7    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 10.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 4.9.5
[Indemnification by the Lenders].

4.9.8    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 4.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

4.9.9    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 4.9.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.9.7(B) or
Exhibit 4.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.9.7(D) on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

4.9.10    Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 4.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 4.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 4.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 4.9.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 4.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

4.9.11    Survival. Each party's obligations under this Section 4.9 [Taxes]
shall survive the resignation of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations.

4.10    Indemnity. In addition to the compensation or payments required by
Section 4.8 [Increased Costs]or Section 4.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:
(i)    payment, prepayment, conversion or renewal of any Loan to which a
Euro-Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due), or any voluntary prepayment without the required notice,
(ii)    attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 3.2 [Interest
Periods] or notice relating to prepayments under Section 4.6 [Voluntary
Prepayments], or
(iii)    any assignment of any Loan to which a Euro-Rate Option applies on a day
other than the last day of the corresponding Interest Period as a result of a
request of the Borrower pursuant to Section 4.6.2 [Replacement of a Lender].
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

4.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in Section
2.1.2 [Swing Loan Commitments] hereof during the period between Settlement
Dates. The Administrative Agent shall notify each Lender of its Ratable Share of
the total of the Revolving Credit Loans and the Swing Loans (each a "Required
Share"). On such Settlement Date, each Lender shall pay to the Administrative
Agent the amount equal to the difference between its Required Share and its
Revolving Credit Loans, and the Administrative Agent shall pay to each Lender
its Ratable Share of all payments made by the Borrower to the Administrative
Agent with respect to the Revolving Credit Loans. The Administrative Agent shall
also effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and on any mandatory prepayment date
as provided for herein and may at its option effect settlement on any other
Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 4.11 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment].
The Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender's
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans.

4.12    Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the "Original Currency") into another currency (the "Other
Currency"), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures the Administrative Agent could purchase the Original Currency
with the Other Currency after any premium and costs of exchange on the Business
Day preceding that on which final judgment is given.

4.13    Indemnity in Certain Events. The obligation of Borrower in respect of
any sum due from Borrower to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

5.    REPRESENTATIONS AND WARRANTIES

5.1    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

5.1.4    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, except to the extent the failure to hold such power would not
constitute a Material Adverse Change, (iii) is duly licensed or qualified and in
good standing in each jurisdiction where the property owned or leased by it or
the nature of the business transacted by it or both makes such licensing or
qualification necessary, except to the extent the failure to be so qualified or
hold such license would not constitute a Material Adverse Change, (iv) has full
power to enter into, execute, deliver and carry out this Agreement and the other
Loan Documents to which it is a party, to incur the Indebtedness contemplated by
the Loan Documents and to perform its Obligations under the Loan Documents to
which it is a party, and all such actions have been duly authorized by all
necessary proceedings on its part, (v) is in compliance in all material respects
with all applicable Laws (other than Environmental Laws which are specifically
addressed in Section 5.1.14 [Environmental Matters]) in all jurisdictions in
which such Loan Party or Subsidiary of any Loan Party is presently doing
business except to the extent the failure to do so would not constitute a
Material Adverse Change, and (vi) has good and marketable title to or valid
leasehold interest in all properties, assets and other rights which it purports
to own or lease or which are reflected as owned or leased on its books and
records, free and clear of all Liens and encumbrances except Permitted Liens and
except to the extent the failure to hold such title or interest would not
constitute a Material Adverse Change. No Event of Default or Potential Default
exists or is continuing. No Loan Party is an EEA Financial Institution.

5.1.5    Subsidiaries; Investment Companies. Schedule 5.1.2 states (i) the name
of each of the Borrower's Subsidiaries, its jurisdiction of organization and the
amount, percentage and type of equity interests in such Subsidiary (the
"Subsidiary Equity Interests"), and (ii) any options, warrants or other rights
outstanding to purchase any such Subsidiary Equity Interests. The Borrower and
each Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Equity Interests it purports to own, free and clear in each case of
any Lien and all such Subsidiary Equity Interests have been validly issued, and
all Subsidiary Equity Interests represented by capital stock in a corporation
are fully paid and nonassessable. None of the Loan Parties or Subsidiaries of
any Loan Party is an "investment company" registered or required to be
registered under the Investment Company Act of 1940 or under the "control" of an
"investment company" as such terms are defined in the Investment Company Act of
1940 and shall not become such an "investment company" or under such "control."

5.1.6    Validity and Binding Effect. This Agreement and each of the other Loan
Documents executed and delivered by a Loan Party (i) has been duly and validly
executed and delivered by each Loan Party party thereto, and (ii) constitutes,
or will constitute, legal, valid and binding obligations of each Loan Party
which is or will be a party thereto, enforceable against such Loan Party in
accordance with its terms, except to the extent enforceability of any such Loan
Document may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance.

5.1.7    No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any agreement or instrument which the Borrower is required to
file pursuant to Item 601 of Regulation S-K of the Securities Act of 1933, as
amended, or any material order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of any Loan Party or any of its Subsidiaries (other
than Liens granted under the Loan Documents). There is no default under such
agreement or instrument (referred to above) and none of the Loan Parties or
their Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organizational document, or any requirement of Law, in each
case, which constitutes a Material Adverse Change. Except for filings and
recordings contemplated by the Loan Documents and filings required by the SEC,
no consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents.

5.1.8    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which if adversely decided would constitute a Material Adverse
Change. None of the Loan Parties or any Subsidiaries of any Loan Party is in
violation of any order, writ, injunction or any decree of any Official Body
which constitutes a Material Adverse Change.

5.1.9    Financial Statements.
(xvi)    Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its (a) audited consolidated year-end financial statements for
and as of the end of the fiscal year ended March 31, 2015 and (b) unaudited
consolidated interim financial statements as of the fiscal quarter ended June
30, 2015, as of the fiscal quarter ended September 30, 2015 and as of the fiscal
quarter ended December 31, 2015, in each case for the applicable fiscal year to
such date (all such annual and interim statements being collectively referred to
as the "Statements"). The Statements were compiled from the books and records
maintained by the Borrower's management, are correct and complete and fairly
represent the consolidated financial condition of the Borrower and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of the interim statements) to normal
year-end audit adjustments.
(xvii)    Financial Projections.    The Borrower has delivered to the
Administrative Agent summary projected financial statements (including, without
limitation, statements of operations and cash flow together with a detailed
explanation of the assumptions used in preparing such projected financial
statements) of the Borrower and its Subsidiaries on a consolidated basis for the
period from the Closing Date through March 31, 2021 derived from various
assumptions of the Borrower’s management (the "Projections"). The Projections
were prepared in good faith based on reasonable assumptions at the time, it
being understood that such Projections are (a) as to future events and not to be
viewed as facts, (b) are subject to significant uncertainties and contingencies,
many of which are beyond the Loan Parties’ control, and (c) no assurance can be
given that the Projections will be realized and the actual results may differ in
a material way.
(xviii)    Accuracy of Financial Statements. Neither the Borrower nor any
Subsidiary of the Borrower has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any Subsidiary of the
Borrower which constitutes a Material Adverse Change. Since March 31, 2015, no
Material Adverse Change has occurred.

5.1.10    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than twenty-five (25%) of the reasonable value
of the assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.

5.1.11    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, in each
case on the respective dates thereof, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made and at such times as they were made, not misleading. As of
the Closing Date, there is no fact known to any Loan Party which materially
adversely affects the business, property, assets, financial condition or results
of operations of the Loan Parties taken as a whole which has not been set forth
in this Agreement or in the certificates, statements, agreements or other
documents furnished in writing to the Administrative Agent and the Lenders prior
to or at the date hereof in connection with the transactions contemplated
hereby.

5.1.12    Taxes. All material federal, state, local and other tax returns
required to have been filed with respect to each Loan Party and each Subsidiary
of each Loan Party have been filed, and payment or adequate provision has been
made for the payment of all material taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that such material taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

5.1.13    Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns, possesses or has the rights to use all
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and currently
planned to be conducted by such Loan Party or Subsidiary, without known
possible, alleged or actual conflict with the rights of others, except to the
extent the failure to own, possess or otherwise have the right to use such
properties or rights with or without conflict does not constitute a Material
Adverse Change.

5.1.14    Liens in the Collateral. Until the Release Date, the Liens in the
Collateral granted to the Administrative Agent for the benefit of the Lenders
pursuant to the Patent, Trademark and Copyright Security Agreement, the Pledge
Agreement and the Security Agreement constitute and will continue to constitute
valid and enforceable security interests under the UCC. All filing fees and
other expenses in connection with the perfection of such Liens have been or will
be paid by the Borrower.

5.1.15    Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

5.1.16    ERISA Compliance.
Except as would not constitute a Material Adverse Change:
(iii)    Each Pension Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code and other federal or state Laws.
(iv)    Each Pension Plan that is intended to qualify under Section 401(a) of
the Code is so qualified and, to the best knowledge of Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification.
(v)    Borrower and each member of the ERISA Group have made all required
contributions to each Pension Plan subject to Sections 412 or 430 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Sections 412 or 430 of the Code has been made with respect to
any Pension Plan.
(vi)    (a) No ERISA Event has occurred or is reasonably expected to occur; (b)
except as described in Borrower’s annual and quarterly reports filed with the
SEC, no Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan's assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (c) neither Borrower nor
any member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (d) neither
Borrower nor any member of the ERISA Group has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA, with respect to a Multiemployer Plan; (e) neither
Borrower nor any member of the ERISA Group has received notice pursuant to
Section 4242(a)(1)(B) of ERISA that a Multiemployer Plan is in reorganization
and that additional contributions are due to the Multiemployer Plan pursuant to
Section 4243 of ERISA; and (f) neither Borrower nor any member of the ERISA
Group has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

5.1.17    Environmental Matters. Each Loan Party and each Subsidiary of each
Loan Party is in compliance with applicable Environmental Laws except to the
extent that any non-compliance would not in the aggregate reasonably be expected
to result in a Material Adverse Change.

5.1.18    Solvency. On the Closing Date and after giving effect to the initial
Loans made and Letters of Credit issued hereunder, the Loan Parties taken as a
whole are solvent.

5.1.19    Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party, (a)
has any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

5.2    Updates to Schedules; Designation of Immaterial Domestic Subsidiaries;
Removal of Immaterial Domestic Subsidiaries.

5.2.7    Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect (excluding any information or disclosures made in
accordance with a provision that speaks only as of a specific date), the
Borrower shall promptly provide the Administrative Agent in writing with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same. No Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Lenders, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule; provided however, that the
Borrower may update Schedule 5.1.2 without any Lender approval in connection
with any transaction permitted under Sections 7.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions], 7.2.7 [Dispositions of Assets or Subsidiaries]
and 7.2.9 [Subsidiaries and Joint Ventures].

5.2.8    Designation of Immaterial Domestic Subsidiaries. Each Immaterial
Domestic Subsidiary approved by the Administrative Agent on the Closing Date is
listed on Schedule 1.1(I). Subsequent to the Closing Date, the Borrower may, by
written notice delivered to the Administrative Agent, within the parameters set
forth in the definition of Immaterial Domestic Subsidiary, designate as an
Immaterial Domestic Subsidiary either (a) an existing Domestic Subsidiary that
is a Guarantor or (b) a Domestic Subsidiary of the Loan Parties formed or
acquired in accordance with Section 7.2.9 [Subsidiaries and Joint Ventures] or
Section 7.2.6 [Liquidations, Mergers, Consolidations, Acquisitions], in each
case subject to (i) the requirement that such designation not cause an Event of
Default or Potential Default, and (ii) the requirement that the Borrower deliver
to the Administrative Agent an updated Schedule 1.1(I). Such designation shall
be effective, subject to satisfaction of the aforementioned conditions, on the
date such updated Schedule 1.1(I) is received by the Administrative Agent. To
the extent that an existing Guarantor is effectively designated as an Immaterial
Domestic Subsidiary, the Administrative Agent shall promptly release any Liens
it has, if any, in such Domestic Subsidiary’s assets that secure the
Obligations. Each Domestic Subsidiary which has not specifically been designated
as an Immaterial Domestic Subsidiary in accordance with the terms hereof shall
be a Guarantor under this Agreement.

5.2.9    Removal of Immaterial Domestic Subsidiaries. Subsequent to the Closing
Date, the Borrower (a) may at its option within the parameters set forth in the
definition of Immaterial Domestic Subsidiary, or (b) shall, if required by
Section 7.1.11 [Immaterial Domestic Subsidiaries], in either case by written
notice delivered to the Administrative Agent, remove any Domestic Subsidiary
that is listed as an Immaterial Domestic Subsidiary on Schedule 1.1(I) from such
Schedule, in each case subject to (i) the requirement that such designation not
cause an Event of Default or Potential Default, and (ii) the requirement that
the Borrower deliver to the Administrative Agent an updated Schedule 1.1(I). Any
such Domestic Subsidiary removed from Schedule 1.1(I) in accordance with the
foregoing sentence shall be required to join this Agreement and the other
applicable Loan Documents as a Guarantor in accordance with Section 7.2.9
[Subsidiaries and Joint Ventures], and such removal shall be effective, subject
to satisfaction of the aforementioned conditions, on the date such Subsidiary
joins this Agreement and such other Loan Documents in accordance with Section
10.15 [Joinder of Guarantors].

6.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the satisfaction of the following
further conditions:

6.1    First Loans and Letters of Credit.

6.1.10    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:
(iv)    A certificate of the Borrower signed by an Authorized Officer, dated the
Closing Date stating that (w) all representations and warranties of the Loan
Parties set forth in this Agreement are true and correct in all material
respects, (x) the Loan Parties are in compliance with each of the covenants and
conditions hereunder in all material respects, (y) no Event of Default or
Potential Default exists, and (z) no Material Adverse Change has occurred since
the date of the last audited financial statements of the Borrower delivered to
the Administrative Agent;
(v)    A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary or other Authorized Officer of each of the Loan Parties,
certifying as appropriate as to: (a) true copies of all corporate or other
organizational action taken by each Loan Party relative to this Agreement and
the other Loan Documents; (b) the names of the Authorized Officers authorized to
sign the Loan Documents and their true signatures; and (c) copies of its
organizational documents as in effect on the Closing Date certified by the
appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized and those additional material jurisdictions where certain Loan Parties
are qualified to do business as requested by the Administrative Agent;
(vi)    This Agreement and each of the other Loan Documents duly executed by
each Person party thereto and all appropriate financing statements required by
law and appropriate stock powers and certificates evidencing the pledged
Collateral;
(vii)    Written opinions of counsel for the Loan Parties, dated the Closing
Date and in form and substance satisfactory to the Administrative Agent;
(viii)    Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with special endorsements attached
thereto in form and substance satisfactory to the Administrative Agent and its
counsel naming the Administrative Agent as additional insured or lender loss
payee, as applicable;
(ix)    A duly completed Compliance Certificate signed by an Authorized Officer
of Borrower evidencing (a) a Leverage Ratio as of the Closing Date after giving
effect to the Loans to be made hereunder on the Closing Date of not greater than
3.75 to 1.00 and (b) an Interest Coverage Ratio calculated as of March 31, 2016
of not less than 3.50 to 1.00 (the "Closing Compliance Certificate");
(x)    Lien searches with respect to the Loan Parties in acceptable scope and
with results to the reasonable satisfaction of the Administrative Agent;
(xi)    An executed landlord's waiver or other lien waiver agreement from the
lessor, warehouse operator or other applicable Person for each leased Collateral
location to the extent requested and required to be received by Administrative
Agent;
(xii)    Evidence that all Indebtedness not permitted under Section 7.2.1
[Indebtedness] shall have been paid in full (and all commitments in respect
thereof terminated) and that all necessary termination statements, release
statements and other releases in connection with all Liens (other than Permitted
Liens) have been filed or satisfactory arrangements have been made for such
filing (including payoff letters, if applicable, in form and substance
reasonably satisfactory to the Administrative Agent);
(xiii)    The Statements and the Projections;
(xiv)    A certificate of an Authorized Officer of the Borrower as to the
Solvency of each of the Loan Parties taken as a whole after giving effect to the
transactions contemplated by this Agreement;
(xv)    All material consents required to effectuate the transactions
contemplated hereby, if any;
(xvi)    All documentation and other information required by bank regulatory
authorities under applicable "know-your-customer" and anti-money laundering
rules and regulations, including the USA Patriot Act; and
(xvii)    Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

6.1.11    Payment of Fees and Expenses. The Lenders, the Administrative Agent
and the joint lead arrangers shall have received all fees required to be paid,
and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.

6.2    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations, warranties of the
Loan Parties set forth in this Agreement and any other Loan Document shall then
be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on such date (except representations
and warranties which expressly relate solely to an earlier date or time, which
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the specific dates or times referred to therein), (ii) no Event of
Default or Potential Default shall have occurred and be continuing, (iii) the
making of the Loans or issuance, extension or increase of such Letter of Credit
shall not contravene any Law applicable to any Loan Party or any of the Lenders,
(iv) the Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request or to the Issuing Lender an application for
a Letter of Credit, as the case may be, and (v) in the case of any Loan or
Letter of Credit to be denominated in an Optional Currency or Alternate
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an Optional
Currency) or the Issuing Lender (in the case of any Letter of Credit to be
denominated in an Alternate Currency) would make it impracticable for such Loan
or Letter of Credit to be denominated in the relevant Optional Currency or
Alternate Currency, as applicable.

7.    COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

7.1    Affirmative Covenants.

7.1.8    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in its jurisdiction of organization and in each
other jurisdiction in which the failure to maintain such license or
qualification would constitute a Material Adverse Change, except as otherwise
expressly permitted in Section 7.2.6 [Liquidations, Mergers, Etc.].

7.1.9    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except (i) to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made or (ii) where the failure to pay
any such liability would not constitute an Event of Default and would not
constitute a Material Adverse Change.

7.1.10    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers' compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary. The Loan Parties shall comply with the
covenants and provide the endorsement set forth on Schedule 7.1.3 relating to
property and related insurance policies covering the Collateral.

7.1.11    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof, except to the extent that the failure to so maintain or
repair such properties would not constitute a Material Adverse Change.

7.1.12    Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties during normal business hours and to examine and
make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers, all in such detail and at such times
and as often as any of the Lenders may reasonably request, provided that each
Lender shall provide the Borrower and the Administrative Agent with reasonable
notice prior to any visit or inspection and shall use commercially reasonable
efforts to minimize interference with such Loan Party's or Subsidiary’s normal
business operations. In the event any Lender desires to conduct an audit of any
Loan Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.

7.1.13    Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable the Borrower to issue financial statements in
accordance with GAAP and as otherwise required by applicable Laws of any
Official Body having jurisdiction over the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

7.1.14    Compliance with Laws; Use of Proceeds. Each Loan Party shall, and
shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental Laws, in all respects; provided that it shall not be
deemed to be a violation of this Section 7.1.7 if any failure to comply with any
Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would constitute a
Material Adverse Change. The Loan Parties will use the Letters of Credit and the
proceeds of the Loans only in accordance with Section 2.8 [Use of Proceeds] and
as permitted by applicable Law.

7.1.15    Further Assurances. Each Loan Party shall, from time to time until the
Release Date, at its expense, faithfully preserve and protect the Administrative
Agent's Lien on and Prior Security Interest in the Collateral, and shall do such
other acts and things as the Administrative Agent in its sole discretion may
deem necessary or advisable from time to time, until the Release Date, in order
to preserve, perfect and protect the Liens granted under the Loan Documents and
to exercise and enforce its rights and remedies thereunder with respect to the
Collateral.

7.1.16    Anti-Terrorism Laws; International Trade Law Compliance. (a) No
Covered Entity will become a Sanctioned Person, (b) no Covered Entity, either in
its own right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.

7.1.17    Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party's obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 7.1.10 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 7.1.10, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Loan Party under this
Section 7.1.10 shall remain in full force and effect until payment in full of
the Obligations and termination of this Agreement and the other Loan Documents.
Each Qualified ECP Loan Party intends that this Section 7.1.10 constitute, and
this Section 7.1.10 shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support, or other agreement" for the benefit of
each other Loan Party for all purposes of Section 1a(18(A)(v)(II) of the CEA.

7.1.18    Immaterial Domestic Subsidiaries. The Borrower shall, within thirty
(30) days after any Authorized Officer of any Loan Party becomes aware that the
total assets of any Immaterial Domestic Subsidiary at the last day of the most
recently ended fiscal quarter of the Borrower equals or exceeds Ten Million and
00/100 Dollars ($10,000,000.00), as determined in accordance with GAAP, remove
such Subsidiary from Schedule 1.1(I) and join such Subsidiary to this Agreement
as a Guarantor, in each case in accordance with Section 5.2.3 [Removal of
Immaterial Domestic Subsidiaries].

7.1.19    Treasury Management. No later than December 31, 2016, the Loan Parties
shall open and maintain their primary operating, collection and other deposit
accounts with one or more Lenders, and if reasonably requested by the
Administrative Agent, enter into deposit account control agreement(s) with
Administrative Agent and any such Lender in order to perfect Administrative
Agent’s Lien in the assets and proceeds thereof maintained in any such account,
in form and substance reasonably satisfactory to the Administrative Agent.

7.2    Negative Covenants.

7.2.1    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except, without duplication:
(iii)    Indebtedness under the Loan Documents;
(iv)    Existing Indebtedness as set forth on Schedule 7.2.1 (including any
extensions or renewals thereof; provided there is no increase in the principal
amount thereof);
(v)    Indebtedness incurred with respect to Purchase Money Security Interests
and Capital Leases in aggregate principal amount not to exceed Thirty-Five
Million and 00/100 Dollars ($35,000,000.00) at any time outstanding;
(vi)    Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement;
(vii)    Indebtedness of a Loan Party to an Excluded Subsidiary which is
subordinated pursuant to the Intercompany Subordination Agreement;
(viii)    Indebtedness of an Excluded Subsidiary to a Loan Party so long as such
Indebtedness is incurred within the parameters of clause (ix) of Section 7.2.4
[Investments];
(ix)    Indebtedness of an Excluded Subsidiary to another Excluded Subsidiary;
(x)    Guaranties of Indebtedness permitted by Section 7.2.3 [Guaranties];
(xi)    Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided
Foreign Currency Hedge or (iii) Indebtedness under any Other Lender Provided
Financial Services Product; provided however, the Loan Parties shall enter into
an Interest Rate Hedge or Foreign Currency Hedge only for hedging (rather than
speculative) purposes;
(xii)    Indebtedness of one or more Loan Parties pursuant to an unsecured line
of credit for the purpose of providing financing to such Loan Parties in
connection with vendor purchasing relationships of such Loan Parties, not to
exceed Thirty-Five Million and 00/100 Dollars ($35,000,000.00) in the aggregate
for all such lines of credit;
(xiii)    Indebtedness consisting of the financing of insurance premiums in
customary amounts consistent with the operations and business of the Borrower
and its Subsidiaries;
(xiv)    Earn-out obligations in respect of Consideration in a Permitted
Acquisition until such obligations would be required to be reflected on a
balance sheet in accordance with GAAP; and
(xv)    Any unsecured Indebtedness not otherwise permitted in items (i) through
(xii) above which does not exceed Ten Million and 00/100 Dollars
($10,000,000.00) in the aggregate at any time outstanding.

7.2.2    Liens; Lien Covenants. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.

7.2.3    Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, except for, without duplication:
(xi)    Guaranties of Indebtedness of the Loan Parties permitted hereunder,
(xii)    contingent liabilities arising from the endorsement of negotiable or
other instruments for deposit or collection or similar transactions in the
ordinary course of business,
(xiii)    indemnities of the liabilities of its directors, officers and
employees in their capacities as such as permitted by Law;
(xiv)    contingent liabilities arising under commercial transactions entered
into in the ordinary course of business and otherwise permitted under this
Agreement;
(xv)    liabilities constituting usual and customary indemnities or purchase
price adjustments (other than Indebtedness) in connection with an acquisition or
disposition of stock or assets by any Loan Party or any Subsidiary of a Loan
Party, and any Guaranty of the obligations identified in this clause (v) by any
Loan Party or Subsidiary of a Loan Party;
(xvi)    Guaranties of the obligations of an Excluded Subsidiary by another
Excluded Subsidiary; and
(xvii)    other such obligations or liabilities in an aggregate principal amount
not to exceed, when taken together with all loans, advances and investments
permitted by clause (ix) of Section 7.2.4 [Loans and Investments], Thirty
Million and 00/100 Dollars ($30,000,000.00).

7.2.4    Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time (a) make or suffer to remain
outstanding any loan or advance to, (b) purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or (c) make any capital contribution to, any other Person, or
agree, become or remain liable to do any of the foregoing, except, without
duplication:
(xviii)    trade credit extended on usual and customary terms in the ordinary
course of business;
(xix)    advances to employees to meet expenses incurred by such employees in
the ordinary course of business;
(xx)    Permitted Investments;
(xxi)    transactions permitted by Section 7.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions];
(xxii)    loans, advances and investments by Loan Parties in other Loan Parties;
(xxiii)    loans, advances and investments by Excluded Subsidiaries in other
Excluded Subsidiaries;
(xxiv)    loans, advances and investments by Excluded Subsidiaries in Loan
Parties, subject to the provisions of Section 7.2.1(v) [Indebtedness];
(xxv)    any loans, advances or investments existing on the Closing Date and
described on Schedule 7.2.4; and
(xxvi)    loans, advances and investments not otherwise permitted in items (i)
through (viii) above in Excluded Subsidiaries and Joint Ventures in an amount,
measured at the time any such loan, advance or investment is made and when taken
together with all obligations permitted by clause (vii) of Section 7.2.3
[Guaranties], which shall not exceed Thirty Million and 00/100 Dollars
($30,000,000.00) in the aggregate at any one time outstanding.

7.2.5    Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of Capital Stock, on account of the purchase,
redemption, retirement or acquisition of its shares of Capital Stock (or
warrants, options or rights therefor), except (i) dividends or other
distributions payable to a Loan Party, (ii) so long as both immediately before
and immediately after giving effect thereto there exists no Event of Default or
Potential Default, regular quarterly dividends in an aggregate amount not to
exceed Fifteen Million and 00/100 Dollars ($15,000,000.00) in any fiscal year,
(iii) the repurchase of Capital Stock occurring or deemed to occur upon the
exercise or vesting of stock or other equity awards under one of Borrower’s
equity incentive plans and any repurchase or other acquisition of Capital Stock
made in lieu of withholding taxes in connection with any exercise, vesting or
exchange of stock or other equity awards under one of Borrower’s equity
incentive plans, (iv) dividends or other distributions payable from one Excluded
Subsidiary to another Excluded Subsidiary and (v) any other dividends or
distributions so long as both immediately before and immediately after giving
effect thereto (a) there exists no Event of Default or Potential Default, and
(b) the pro forma Leverage Ratio (calculated if such dividend or distribution
has been made in the applicable measurement period) for the four (4) consecutive
fiscal quarters most recently ended is less than or equal to 3.00 to 1.0.

7.2.6    Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or Capital Stock of any other Person; provided that:
(xix)    upon prior written notice by the Borrower, any Loan Party may
consolidate or merge with or into another Loan Party (provided that the Borrower
survives any merger involving the Borrower) so long as (a) the Release Date has
not occurred, the Administrative Agent shall have been provided with any and all
documents, agreements, searches, filings or other items required by the
Administrative Agent to maintain the Administrative Agent's Prior Security
Interest in the assets and Lien on the property of such surviving entity and (b)
such surviving entity shall have assumed all obligations of such merged or
consolidated Guarantor;
(xx)    upon prior written notice by the Borrower, any Excluded Subsidiary may
consolidate or merge with or into a Loan Party so long as such Loan Party
survives such consolidation or merger, and so long as (a) if the Release Date
has not occurred, the Administrative Agent shall have been provided with any and
all documents, agreements, searches, filings or other items required by the
Administrative Agent to maintain the Administrative Agent's Prior Security
Interest in the assets and Lien on the property of such surviving entity and (b)
such surviving entity shall have assumed all obligations of such merged or
consolidated Excluded Subsidiary;
(xxi)    upon prior written notice by the Borrower, any Guarantor may dispose of
all or any of its assets (upon voluntary liquidation, dissolution winding up or
otherwise) to the Borrower or any other Guarantor; provided that with respect to
any such disposition, the consideration for such disposition shall not exceed
the fair market value of such assets;
(xxii)    any Excluded Subsidiary may (a) dispose of all or any of its assets
(upon voluntary liquidation, dissolution winding up or otherwise) to any other
Excluded Subsidiary or (b) consolidate or merge with or into any Excluded
Subsidiary and such merged or consolidated Excluded Subsidiary may be liquidated
or dissolved if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and its Subsidiaries and is
not materially adverse to the interests of the Administrative Agent and the
Lenders;
(xxiii)    any (A) Foreign Subsidiary or Disregarded Domestic Subsidiary may
acquire (by purchase or other acquisition) the ownership interests of another
Person that when acquired will become a Foreign Subsidiary or (B) Foreign
Subsidiary may acquire (by purchase or other acquisition) all or substantially
all of the assets of another Person (excluding any Loan Party) or of a business
or division of another Person (other than a Loan Party), provided that (a) in
either case the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
the same as, complementary, adjacent or substantially related to one or more
line or lines of business conducted by the Borrower and its Subsidiaries and
shall comply with Section 7.2.10 [Continuation of or Change in Business] and (b)
if such Foreign Subsidiary is acquiring the ownership interests in a Domestic
Person, if such Domestic Person is not designated as an Immaterial Domestic
Subsidiary in accordance with the terms of this Agreement, such Domestic Person
shall join this Agreement as a Guarantor pursuant to Section 10.15 [Joinder of
Guarantors] and the Administrative Agent shall have received all documents and
other items required by Section 10.15 [Joinder of Guarantors];
(xxiv)    any Loan Party may acquire (by purchase or other acquisition) (x) all
of the ownership interests of another Person, (y) all or substantially all of
the assets of another Person or (z) all or a substantial portion of one or more
lines of business or divisions of another Person (each, a "Permitted
Acquisition"); provided that each of the following requirements is met:
(A)    if such Loan Party is acquiring the ownership interests in a Domestic
Person, if such Domestic Person is not designated as an Immaterial Domestic
Subsidiary in accordance with the terms of this Agreement, such Domestic Person
shall join this Agreement as a Guarantor pursuant to Section 10.15 [Joinder of
Guarantors] and the Administrative Agent shall have received all documents and
other items required by Section 10.15 [Joinder of Guarantors];
(B)    such Permitted Acquisition is not a hostile or contested acquisition;
(C)    each applicable Official Body shall have approved such Permitted
Acquisition and the Loan Parties shall have delivered to the Administrative
Agent and the Lenders written evidence of the approval of such Official Body or
such Permitted Acquisition;
(D)    the business or assets acquired, or the business conducted by the Person
whose ownership interests are being acquired, as applicable, shall be
substantially the same as or complementary or substantially related to one or
more line or lines of business conducted by the Loan Parties and shall comply
with Section 7.2.10 [Continuation of or Change in Business];
(E)    except if the applicable Permitted Acquisition is for Consideration less
than Ten Million and 00/100 Dollars ($10,000,000.00), the Borrower shall deliver
to the Agent a compliance certificate in the form of Exhibit 7.2.6 (an
"Acquisition Compliance Certificate") at least five (5) days prior (or such
shorter timeframe as may be agreed to by the Administrative Agent in its sole
discretion) to the closing date such Permitted Acquisition, which shall
demonstrate that the Loan Parties shall be in pro forma compliance with the
covenant contained in Sections 7.2.13 [Maximum Leverage Ratio] after giving
effect to such Permitted Acquisition (including in such computation Indebtedness
or other liabilities assumed or incurred in connection with such Permitted
Acquisition); provided that in connection with such compliance, the Loan Parties
shall demonstrate that the Leverage Ratio, on the date of such Permitted
Acquisition and after giving effect thereto, does not exceed the Reduced
Leverage Threshold;
(F)    except if the applicable Permitted Acquisition is for Consideration less
than Ten Million and 00/100 Dollars ($10,000,000.00), the Loan Parties shall
deliver to the Administrative Agent at least five (5) days before (or such
shorter timeframe as may be agreed to by the Administrative Agent in its sole
discretion) such Permitted Acquisition copies of (x) any agreements entered into
or proposed to be entered into by such Loan Parties in connection with such
Permitted Acquisition, (y) such other information about such Person or its
assets as the Administrative Agent or any Lender may reasonably require; and
(G)    no Event of Default or Potential Default shall exist immediately prior to
or after giving effect to such Permitted Acquisition.

7.2.7    Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of Capital Stock of a Subsidiary of such Loan Party), except:
(xviii)    transactions involving (a) the sale of inventory in the ordinary
course of business and (b) the transfer, license or other conveyance of
intellectual property and other intangible assets in the ordinary course of
business;
(xix)    any sale, transfer or lease of assets in the ordinary course of
business which are obsolete or no longer necessary or required in the conduct of
such Loan Party's or such Subsidiary's business;
(xx)    any sale, transfer or lease of assets (including, without limitation,
Capital Stock) by any Loan Party or any wholly owned Subsidiary of such Loan
Party to another Loan Party;
(xxi)    any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of this Agreement; provided that if the Release Date has not
occurred, such substitute assets are subject to the Lenders' Prior Security
Interest;
(xxii)    any disposal of any interest in any Joint Venture; and
(xxiii)    any sale, transfer or lease of assets (including the Capital Stock of
a Loan Party or Excluded Subsidiary) made for fair market value if the
Consideration received by the Borrower and its Subsidiaries for all such sales,
transfers and leases consummated during the term of this Agreement is less than
Twenty-Five Million and 00/100 Dollars ($25,000,000) in the aggregate, and only
so long as no Event of Default or Potential Default shall exist immediately
prior to or after giving effect to such disposition; and
(xxiv)    any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (vi) above, which is approved by the
Required Lenders.

7.2.8    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction is not otherwise prohibited by this Agreement,
is entered into in the ordinary course of business upon fair and reasonable
arm's-length terms and conditions and which is in accordance with all applicable
Law. The following items will not be deemed to be transactions with Affiliates
of a Loan Party and, therefore, will not be subject to the provisions of this
Section 7.2.8: (a) any employment agreement, employee benefit plan, officer,
director or employee indemnification agreement or any similar arrangement,
including the issuance of Capital Stock in connection therewith, entered into by
any Loan Party or any of its Subsidiaries in the ordinary course of business and
payments pursuant thereto, (b) any transaction between a Loan Party and another
Loan Party and (c) any transaction between an Excluded Subsidiary and another
Excluded Subsidiary.

7.2.9    Subsidiaries and Joint Ventures. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to own or create directly or
indirectly any Subsidiaries other than:
(xv)    any Domestic Subsidiary which has joined this Agreement as a Guarantor
on the Closing Date;
(xvi)    any Immaterial Domestic Subsidiary designated as such on Schedule
1.1(I) on the Closing Date;
(xvii)    any Domestic Subsidiary either (a) created, acquired or otherwise
formed after the Closing Date in compliance with this Agreement (and not
designated as an Immaterial Domestic Subsidiary in accordance with clause (iv)
below) or (b) required to be removed from being listed as an Immaterial Domestic
Subsidiary pursuant to the terms of this Agreement, so long as such Domestic
Subsidiary joins this Agreement as a Guarantor pursuant to Section 10.15
[Joinder of Guarantors];
(xviii)    any Domestic Subsidiary created, acquired or otherwise formed after
the Closing Date that is designated as an Immaterial Domestic Subsidiary on
Schedule 1.1(I) pursuant to an update to such Schedule provided by the Borrower
to the Administrative Agent within thirty (30) days after the creation,
acquisition or formation of such Domestic Subsidiary, or such later date as
consented to by the Administrative Agent in writing; and
(xix)    any Foreign Subsidiary or Disregarded Domestic Subsidiary (a) existing
as of the Closing Date, (b) formed by the Borrower or a Subsidiary of the
Borrower after the Closing Date in compliance with Section 7.2.4 [Loans and
Investments] or (c) acquired after the Closing Date in compliance with this
Agreement.
Except as permitted pursuant to Section 7.2.4 [Loans and Investments], each of
the Loan Parties shall not become or agree to become a party to a Joint Venture.

7.2.10    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than providing technology solutions to help its customers design, build,
manage and secure their information technology networks, and businesses
substantially related, complementary, adjacent incidental or ancillary thereto.

7.2.11    Fiscal Year. The Borrower shall not, and shall not permit any other
Loan Party to, change its fiscal year from the twelve month period beginning
April 1 and ending March 31.

7.2.12    Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to Capital Stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents in any manner that would be materially adverse to
the Lenders, without providing at least five (5) calendar days' prior written
notice to the Administrative Agent and the Lenders and obtaining the prior
written consent of the Required Lenders.

7.2.13    Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio to exceed (i) 3.75 to 1.00, calculated as of June 30, 2016 and the end of
each fiscal quarter thereafter through and including the fiscal quarter ending
June 30, 2017, (ii) 3.50 to 1.00 (or upon and after the Release Date, if
applicable, 3.25 to 1.00), calculated as of September 30, 2017 and the end of
each fiscal quarter thereafter through and including March 31, 2018 and (iii)
3.25 to 1.00 (or upon and after the Release Date, if applicable, 3.00 to 1.00),
calculated as of June 30, 2018 and the end of each fiscal quarter thereafter.

7.2.14    Minimum Interest Coverage Ratio. The Loan Parties shall not permit the
Interest Coverage Ratio, calculated as of June 30, 2016 and the end of each
fiscal quarter thereafter, to be less than 3.50 to 1.00.

7.2.15    Limitation on Negative Pledges. Each of the Loan Parties shall not,
and shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of such Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of the Collateral securing the Obligations, other than (a) this
Agreement and the other Loan Documents (b) with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
disposition of assets permitted under this Agreement of all or substantially all
of the equity interests or assets of such Subsidiary, (c) any agreements
governing any purchase money Liens or capital lease obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby and the proceeds thereof), (d)
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to 7.2.1 [Indebtedness] to the extent that such restrictions apply only
to the property or assets securing such Indebtedness and the proceeds thereof;
(e) customary provisions restricting assignment or sublicensing of any assets
under a licensing agreement (in which a Loan Party or its Subsidiaries are the
licensee) with respect to a contract entered into by a Loan Party or its
Subsidiaries in the ordinary course of business (f) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (g) customary provisions restricting subletting, sublicensing or
assignment of any intellectual property license or any lease governing any
leasehold interests of a Loan Party and its Subsidiaries, (h) any agreement
acquired pursuant to a Permitted Acquisition, and any renewal or extension
thereof and (i) with respect to any Person becoming a Subsidiary in accordance
with the terms of this Agreement after the Closing Date, any agreement in effect
at the time such Person becomes a Subsidiary so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and any such
prohibition only applies to such Subsidiary.

7.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

7.3.4    Quarterly Financial Statements. As soon as available and in any event
not later than the earlier to occur of (x) the date by which the Borrower is
required to file its quarterly report on form 10-Q with the SEC after the close
of each of the first (1st) three (3) fiscal quarters of each fiscal year of the
Borrower and (y) the forty-fifth (45th) day after the close of any such fiscal
quarter, financial statements of the Borrower and its Subsidiaries, consisting
of a consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of income, stockholders' equity and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President or Chief Financial Officer of the
Borrower as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.

7.3.5    Annual Financial Statements. As soon as available and in any event not
later than the earlier to occur of (x) the date by which the Borrower is
required to file its annual report on Form 10-K with the SEC after the close of
each fiscal year of the Borrower and (y) the ninetieth (90th) day after the
close of any such fiscal year of the Borrower, financial statements of the
Borrower and its Subsidiaries consisting of an audited consolidated balance
sheet as of the end of such fiscal year, and related consolidated statements of
income, stockholders' equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents

7.3.6    Consolidating Segment Reports. As soon as available and in any event
within five (5) Business Days after the end of the respective time period
provided for in Sections 7.3.1 [Quarterly Financial Statements] and 7.3.2
[Annual Financial Statements], unaudited consolidating statements of income of
the Borrower and its Subsidiaries for each reporting segment consistent with the
Borrower’s SEC filings for such fiscal quarter or fiscal year, as the case may
be, and unaudited consolidating balance sheets of the Borrower and its
Subsidiaries for each reporting segment consistent with the Borrower’s SEC
filings as of the close of such fiscal quarter or fiscal year, as the case may
be, all in reasonable detail and certified by the Chief Executive Officer,
President or Chief Financial Officer of the Borrower as presenting fairly the
financial position of such segments of the Borrower and its Subsidiaries as of
the end of such fiscal quarter or fiscal year, as the case may be, and the
results of their operations for such fiscal quarter or fiscal year, as the case
may be, in conformity with GAAP (exclusive of principals of consolidation),
subject (in the case of quarterly reports) to normal and recurring year-end
audit adjustments.

7.3.7    Certificate of the Borrower. Concurrently with the financial statements
of the Borrower furnished to the Administrative Agent and to the Lenders
pursuant to Sections 7.3.1 [Quarterly Financial Statements] and 7.3.2 [Annual
Financial Statements], a certificate (each a "Compliance Certificate") of the
Borrower signed by the Chief Executive Officer, President or Chief Financial
Officer of the Borrower, in the form of Exhibit 7.3.4.

7.3.8    Notices.
7.3.8.2    Default. Promptly after any Authorized Officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.
7.3.8.3    Litigation. Promptly after any Authorized Officer has become aware of
the commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against any
Loan Party or Subsidiary of any Loan Party which relate to the Collateral,
involve a claim or series of claims in excess of Two Million Five Hundred
Thousand and 00/100 Dollars ($2,500,000.00) or which if adversely determined
would constitute a Material Adverse Change.
7.3.8.4    Erroneous Financial Information. Promptly in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrower proposes to take with respect thereto.
7.3.8.5    ERISA Event. Promptly upon the occurrence of any ERISA Event, notice
in writing setting forth the details thereof and the action which the Borrower
proposes to take with respect thereto.
7.3.8.6    Other Reports. Promptly upon their becoming available to the
Borrower:
(i)    Annual Operating Plans. The annual operating plans and any forecasts or
projections of the Borrower, to be supplied not later than sixty (60) days after
commencement of the fiscal year to which any of the foregoing may be applicable,
(ii)    Management Letters. Any reports including management letters submitted
to the Borrower by independent accountants in connection with any annual,
interim or special audit,
(iii)    SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the SEC, and
(iv)    Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.
Documents required to be delivered pursuant Section 7.3.1 [Quarterly Financial
Statements], Section 7.3.2 [Annual Financial Statements] and Section 7.3.5.5
[Other Reports] may be delivered electronically and, if so delivered (to the
extent that the Borrower is required to file Annual Reports or Quarterly Reports
with the SEC), shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the EDGAR website; provided that
the Borrower shall (i) notify (which may be by facsimile or electronic mail) the
Administrative Agent of the filing of any such documents, and (2) provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything to the contrary contained herein, in
every instance the Borrower shall be required to provide paper copies of the
compliance certificate required by Section 7.3.4 [Certificate of the Borrower]
to the Administrative Agent.

8.    DEFAULT

8.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

8.1.16    Payments Under Loan Documents. The Borrower shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity) or Letter of Credit Borrowing on the date which
such principal becomes due in accordance with the terms hereof, (ii) any
interest on any Loan, Letter of Credit Borrowing or other Obligation on the date
such interest becomes due in accordance with the terms hereof and such failure
continues for three (3) Business Days or (iii) any fee, indemnity, expense, or
other amount owing hereunder or under the other Loan Documents (excluding
amounts expressly covered by sub-clauses (i) and (ii) of this Section 8.1.1) on
the date on which such fee, indemnity, expense or other amount becomes due in
accordance with the terms hereof or thereof and such failure continues for ten
(10) Business Days;

8.1.17    Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

8.1.18    Anti-Terrorism Laws. Any representation or warranty contained in
Section 5.1.16 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;

8.1.19    Breach of Negative Covenants, Visitation Rights or Anti-Terrorism
Laws. Any of the Loan Parties shall default in the observance or performance of
any covenant contained in Section 7.1.5 [Visitation Rights], Section 7.1.9
[Anti-Terrorism Laws; International Trade Law Compliance] or Section 7.2
[Negative Covenants];

8.1.20    Breach of Other Covenants. Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) days after any Authorized Officer of any Loan Party
becomes aware of the occurrence thereof;

8.1.21    Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of Five Million and 00/100 Dollars ($5,000,000.00) in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not) any Indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if such breach or default permits or causes the
acceleration of any Indebtedness (whether or not such right shall have been
waived) or the termination of any commitment to lend;

8.1.22    Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of Five Million and 00/100 Dollars ($5,000,000.00) in
the aggregate in excess of any applicable valid and binding third party
insurance coverage not in dispute shall be entered against any Loan Party by a
court having jurisdiction in the premises, which judgment is not discharged,
vacated, bonded or stayed pending appeal within a period of thirty (30) days
from the date of entry;

8.1.23    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party's successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

8.1.24    Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of Five Million and 00/100 Dollars ($5,000,000.00) or the
Collateral or any other of the Loan Parties' or any of their Subsidiaries'
assets are attached, seized, levied upon or subjected to a writ or distress
warrant; or such come within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors and the same is not cured within sixty
(60) days thereafter;

8.1.25    Events Relating to Pension Plans and Multiemployer Plans. An ERISA
Event occurs with respect to a Pension Plan which constitutes a Material Adverse
Change, or Borrower or any member of the ERISA Group fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan, where the aggregate amount of unamortized withdrawal
liability has resulted in a Material Adverse Change;

8.1.26    Change of Control. A Change of Control shall occur.

8.1.27    Relief Proceedings. A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of thirty (30)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party institutes a Relief
Proceeding, or (iii) any Loan Party admits in writing its inability to pay its
debts as they mature.

8.2    Consequences of Event of Default.

8.2.9    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 8.1.1 through
8.1.11 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations (once the applicable Event of Default has
been waived in accordance with the terms of this Agreement, the Administrative
Agent shall promptly return such cash collateral to the Borrower); and

8.2.10    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 8.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

8.2.11    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 4.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;

8.2.12    Enforcement of Rights and Remedies. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with this
Section 8.2 for the benefit of all the Lenders and the Issuing Lender; provided
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender or the Swing Loan Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Lender or Swing Loan Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 8.2.3 (subject to the terms of Section 4.3 [Sharing of Payments by
Lenders]), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Insolvency Proceeding; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to this Section 8.2.4,
and (ii) in addition to the matters specified in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 4.3 [Sharing of Payments by Lenders]),
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

8.2.13    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 8.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:
(v)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;
(vi)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
(vii)    Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
(viii)    Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders
which provide Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Service Products, in
proportion to the respective amounts described in this clause Fourth held by
them;
(ix)    Fifth, to the Administrative Agent for the account of the Issuing
Lender, to cash collateralize any undrawn amounts under outstanding Letters of
Credit; and
(x)    Last, the balance, if any, to the Loan Parties or as required by Law.
Notwithstanding anything to the contrary in this Section 8.2.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party's Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 8.2.5.



9.    THE ADMINISTRATIVE AGENT

9.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

9.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 [Modifications, Amendments or
Waivers] and 8.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 6
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.5    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.6. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Section 9 and Section
10.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
If PNC resigns as Administrative Agent under this Section 9.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

9.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.8    No Other Duties, etc. Anything herein to the contrary notwithstanding, to
the extent applicable, no syndication agent, documentation agent, lead arranger
or bookrunner, whether acting individually or jointly, listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

9.9    Administrative Agent's Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the "Administrative Agent's Fee") under the terms of
a letter (the "Administrative Agent's Letter") between the Borrower and
Administrative Agent, as amended from time to time.

9.10    Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 7.2.7 [Dispositions of
Assets or Subsidiaries] or Section 7.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], (ii) all Collateral on the Release Date, (iii) any Collateral or
Guarantor in accordance with Section 5.2.2 [Designation of Immaterial Domestic
Subsidiary] and (iv) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 7.2.7 [Dispositions of
Assets or Subsidiaries] or Section 7.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

9.11    No Reliance on Administrative Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.    MISCELLANEOUS

10.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders (or as expressly contemplated by Section 2.12 [Increase in
Revolving Credit Commitments]), the Administrative Agent, acting on behalf of
all the Lenders, and the Borrower, on behalf of the Loan Parties, may from time
to time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made which will:

10.1.13    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;

10.1.14    Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan (other than as a result of
waiving the applicability of any post-default increase in interest rates) or
reduce the Commitment Fee or any other fee payable to any Lender, without the
consent of each Lender directly affected thereby;

10.1.15    Release of Collateral or Guarantor. Except (i) for dispositions of
assets permitted by Section 7.2.7 [Dispositions of Assets or Subsidiaries], (ii)
the release of all Collateral on the Release Date, (iii) in accordance with
Section 5.2.2 [Designation of Immaterial Domestic Subsidiary] or (iv) as
otherwise contemplated by Section 9.10 [Authorization to Release Collateral and
Guarantors], release all or substantially all of the Collateral or any Guarantor
from its Obligations under the Guaranty Agreement without the consent of all
Lenders (other than Defaulting Lenders); or

10.1.16    Miscellaneous. Amend the definition of “Optional Currency” or Section
2.11.2(iii) [Requests for Additional Optional Currencies], Section 4.2 [Pro Rata
Treatment of Lenders], Section 9.3 [Exculpatory Provisions] or Section 4.3
[Sharing of Payments by Lenders] or this Section 10.1, alter any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the consent of all of the
Lenders;
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 10.1.1 through 10.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a "Non-Consenting
Lender"), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
4.6.2 [Replacement of a Lender]. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

10.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.

10.3    Expenses; Indemnity; Damage Waiver.

10.3.12    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of outside counsel for
the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any outside
counsel for the Administrative Agent, any Lender or the Issuing Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable out-of-pocket expenses of the Administrative
Agent's regular employees and agents engaged periodically to perform audits of
the Loan Parties' books, records and business properties.

10.3.13    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This Section 10.3.2 [Indemnification by the Borrower] shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

10.3.14    Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 10.3.1
[Costs and Expenses] or 10.3.2 [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender's Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

10.3.15    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no Person party hereto shall assert, and each such Person
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in Section
10.3.2 [Indemnification by Borrower] shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent such damages arise from the gross negligence or willful misconduct of an
Indemnitee as determined by a final non-appealable judgment of a court of
competent jurisdiction.

10.3.16    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.

10.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 3.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

10.5    Notices; Effectiveness; Electronic Communication.

10.5.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.5.2 [Electronic Communications], shall be effective as
provided in such Section.

10.5.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

10.5.3    Change of Address, Etc. Any party hereto may change its address,
e‑mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

10.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

10.7    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 4 [Payments] and Section 10.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

10.8    Successors and Assigns.

10.8.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 10.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

10.8.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in clause (i)(A) of this Section 10.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than Five Million and 00/100
Dollars ($5,000,000.00), in the case of any assignment in respect of the
Revolving Credit Commitment of the assigning Lender, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
(B)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of Three
Thousand Five Hundred and 00/100 Dollars ($3,500.00), and the assignee, if it is
not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire provided by the Administrative Agent.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower's Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 3.4
[Rate Unascertainable; Etc.], 4.8 [Increased Costs], and 10.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.8.4 [Participations].

10.8.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

10.8.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (a) a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), (b) the Borrower or any of the Borrower's Affiliates or
Subsidiaries or (c) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof) (each, a "Participant") in all or a portion of
such Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 10.1.1 [Increase of Commitment], 10.1.2
[Extension of Payment, Etc.], or 10.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.4 [Rate Unascertainable, Etc.], 4.8
[Increased Costs], 4.10 [Indemnity] and 4.9 [Taxes] (subject to the requirements
and limitations therein, including the requirements under Section 4.9.7 [Status
of Lenders] (it being understood that the documentation required under Section
4.9.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 4.6.2
[Replacement of a Lender] and Section 4.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 10.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 4.8
[Increased Costs] or 4.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 4.6.2 [Replacement of a Lender] and Section 4.6.3 [Designation of
Different Lending Office] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 4.3 [Sharing of Payments by Lenders]
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

10.8.5    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.9    Confidentiality.

10.9.1    General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

10.9.2    Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 10.9.1
[General].

10.10    Counterparts; Integration; Effectiveness.

10.10.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 6 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e‑mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

10.11.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the Commonwealth of Pennsylvania without regard to its conflict of
laws principles. Each standby Letter of Credit issued under this Agreement shall
be subject either to the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the "ICC") at the time of issuance ("UCP") or the rules of the
International Standby Practices (ICC Publication Number 590) ("ISP98"), as
determined by the Issuing Lender, and each Commercial Letter of Credit shall be
subject to UCP, and in each case to the extent not inconsistent therewith, the
Laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

10.11.2    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA
SITTING IN ALLEGHENY COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

10.11.3    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 10.11. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

10.11.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

10.11.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.12    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.

10.13    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Contractual Recognition of Bail-In. Notwithstanding anything to the contrary in
any Loan Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any
Lender that is an EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(a)    a reduction in full or in part or cancellation of any such liability;
(b)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(c)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.14    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

10.15    Joinder of Guarantors. Any Subsidiary of any Loan Party which is
required to join this Agreement pursuant to Section 7.2.9 [Subsidiaries and
Joint Ventures] or Section 7.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions] shall execute and deliver to the Administrative Agent a Guarantor
Joinder and (ii) documents in the forms described in Section 6.1 [First Loans
and Letters of Credit] that the Administrative Agent may reasonably require,
modified as appropriate to relate to such Subsidiary, including, without
limitation, organizational documents, legal opinions and, if the Release Date
has not occurred, documents necessary to grant and perfect Prior Security
Interests to the Administrative Agent for the benefit of the Lenders in the
equity interests of, and Collateral (including, without limitation, a pledge of
the equity interests of any Domestic Subsidiary of such Subsidiary) held by,
such Subsidiary. The Loan Parties shall deliver such Guarantor Joinder and all
related documents required by this Section 10.15 [Joinder of Guarantors] to the
Administrative Agent (a) with respect to any Subsidiary incorporated or
otherwise formed pursuant to Section 7.2.9 [Subsidiaries and Joint Ventures],
within forty-five (45) days after the date of the filing of such Subsidiary's
articles of incorporation if the Subsidiary is a corporation, the date of the
filing of its certificate of limited partnership if it is a limited partnership
or the date of its organization if it is an entity other than a limited
partnership or corporation, (b) with respect to any Subsidiary acquired pursuant
to Section 7.2.6 [Liquidations, Mergers, Consolidations, Acquisitions], within
thirty (30) days after the date of consummation of the applicable Permitted
Acquisition or (c) with respect to any Subsidiary required to be removed from
being listed as an Immaterial Domestic Subsidiary pursuant to the terms of this
Agreement, within the timeframe set forth in Section 7.1.11 [Immaterial Domestic
Subsidiaries] (and any such Subsidiary shall continue to be deemed an Immaterial
Domestic Subsidiary until such Guarantor Joinder and related documentation is
delivered).


204300082

--------------------------------------------------------------------------------





10.16    Release of Collateral Securing the Obligations. Upon the satisfaction
of the Release Trigger Conditions, the Borrower may, at its option, provide
written notice to the Administrative Agent requesting that the Administrative
Agent release all of its Liens in the Collateral (such written notice, a
"Release Request"), and upon receipt of such Release Request, the Administrative
Agent shall promptly release its Liens in all Collateral. Notwithstanding the
foregoing, if subsequent to the satisfaction of the Release Trigger Conditions
but prior to delivery of the Release Request by the Borrower either (i) the
Borrower submits a Compliance Certificate in accordance with Section 7.3.4
[Certificate of the Borrower] that reflects a Leverage Ratio of greater than
2.50 to 1.00, or (ii) an Event of Default has occurred and is continuing, then
the Borrower shall not be entitled to deliver the Release Request until the
Release Trigger Conditions are subsequently satisfied again.


[INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written as a document under seal.


 
BORROWER:










Black Box Corporation, a Delaware corporation




By:/s Timothy C. Huffmyer_______(SEAL)
Name: Timothy C. Huffmyer
Title: Vice President, Chief Financial Officer and Treasurer












2
204300082

--------------------------------------------------------------------------------




 
GUARANTORS:
































































ACS Communications, Inc., a Texas Corporation
ACS Dataline, LP, a Texas limited partnership
ACS Investors, LLC, a Delaware limited liability company
BB Technologies, Inc., a Delaware corporation
BBox Holding Company, a Delaware corporation
Black Box Corporation of Pennsylvania, a
Delaware corporation
Black Box Network Services, Inc. – Government Solutions, a Tennessee corporation
Black Box Services Company, a Delaware
corporation
Delaney Telecom, Inc., a Pennsylvania corporation
InnerWireless, Inc., a Delaware corporation
Midwest Communications Technologies, Inc., an Ohio corporation
Mutual Telecom Services, Inc., a Delaware
corporation
NextiraOne, LLC, a Delaware limited liability
company
NextiraOne Federal, LLC, a Delaware limited liability company
Norstan, Inc., a Minnesota corporation
Norstan Communications, Inc., a Minnesota
corporation
Nu-Vision Technologies, LLC, a New York
limited liability company
Scottel Voice & Data, Inc., a California
corporation
Teldata Corporation, a Tennessee corporation
Vibes Technologies, Inc., a Minnesota corporation 

By:/s/ Timothy C. Huffmyer_______(SEAL)
      Timothy C. Huffmyer, in his capacity as one or more of the following:
President, Vice President, CFO, Treasurer and/or Secretary


 
 
 
AGENT AND LENDERS:







204300082

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent




By: /s/ Scott D. Colcombe   
Name: Scott D. Colcombe
Title: Senior Vice President










 
BANK OF AMERICA, N.A., as a Lender




By: /s/ Colleen M. O’Brien   
Name: Colleen M. O’Brien   
Title: SVP   










 
U.S. BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Kenneth R. Fieler   
Name: Kenneth R. Fieler   
Title: Vice President   










 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Timothy Glass   
Name: Timothy Glass   
Title: Vice President   











204300082

--------------------------------------------------------------------------------








 
THE HUNTINGTON NATIONAL BANK, as a Lender




By: /s/ Michael Kiss   
Name: Michael Kiss
Title: Vice President










 
FIRST NIAGARA BANK, N.A., as a Lender




By: /s/ Jason Dalnoky   
Name: Jason Dalnoky   
Title: VP   










 
FIRST COMMONWEALTH BANK, as a Lender




By: /s/ Neil Corry-Roberts   
Name: Neil Corry-Roberts   
Title: SVP   












204300082

--------------------------------------------------------------------------------




SCHEDULE 1.1(A)
PRICING GRID--
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO (ALL PRICING AND FEES
EXPRESSED IN BASIS POINTS)







Level








Leverage Ratio






Commercial Letter of Credit Fee




Standby Letter of Credit Fee


Revolving Credit Base Rate Spread
Revolving Credit Euro-Rate Spread






Commitment Fee
I
< 1.50 to 1.00
50.0
100
0.0
100
15.0
II
≥1.50 to 1.00
but
< 2.00 to 1.00
62.5
125.0
25.0
125.0
17.5
III
≥2.00 to 1.00
but
< 2.50 to 1.00
75.0
150.0
50.0
150.0
20.0
IV
≥2.50 to 1.00
but
< 3.00 to 1.00
87.5
175.0
75.0
175.0
22.5
V
≥3.00 to 1.00
100.0
200.0
100.0
200.0
25.0



For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate, the Applicable Commercial Letter of Credit Fee Rate and the Applicable
Standby Letter of Credit Fee Rate:
(a)    As of the Closing Date, the Applicable Margin, the Applicable Commitment
Fee Rate, the Applicable Commercial Letter of Credit Fee Rate and the Applicable
Standby Letter of Credit Fee Rate shall be set at Level V based on the Leverage
Ratio computed on such date pursuant to the Closing Compliance Certificate.
(b)    The Applicable Margin, the Applicable Commitment Fee Rate, the Applicable
Commercial Letter of Credit Fee Rate and the Applicable Standby Letter of Credit
Fee Rate shall be recomputed based on the Compliance Certificate delivered in
connection with the fiscal quarter ended as of June 30, 2016 and the end of each
fiscal quarter ending thereafter based on the Leverage Ratio as of such quarter
end. Any increase or decrease in the Applicable Margin, or the Applicable
Standby Letter of Credit Fee Rate computed as of a quarter end shall be
effective on the date on which the Compliance Certificate evidencing such
computation is due to be delivered under Section 7.3.4 [Certificate of
Borrower]. If a Compliance Certificate is not delivered when due in accordance
with such Section 7.3.4, then the rates in Level V shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.


Schedule 1.1(A)    1
204300082

--------------------------------------------------------------------------------




(c)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or Section 3.3 [Interest After Default] or Section 8
[Default]. The Borrower's obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.






Schedule 1.1(A)    2
204300082

--------------------------------------------------------------------------------






SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders






Lender
Amount of Commitment for Revolving Credit Loans






Ratable Share
Name: PNC Bank, National Association
Address: The Tower at PNC Plaza
300 Fifth Avenue
Pittsburgh, PA 15222
Attention: Scott D. Colcombe
Telephone: 412-762-2149
Telecopy: 412-762-4718










$50,000,000.00






25.000000000%
 
 
 
Name: Bank of America, N.A.
Address: Mail Code: TX1-492-14-06
901 Main Street
Dallas, TX 75202-3714
Attention: Anna Keller
Telecopy: 904-312-6401








$40,000,000.00






20.000000000%
 
 
 
Name: US Bank, National Association
Address: 425 Walnut Street
8th Floor
Cincinnati, OH 45202
Attention: Kenneth Fieler
Telephone: 513-632-3210
Telecopy: 513-632-4894








$25,000,000.00






12.500000000%
 
 
 



Schedule 1.1(B)    1
204300082

--------------------------------------------------------------------------------






Name: Wells Fargo Bank, National Association
Address: Four Gateway Center
444 Liberty Avenue, Suite 1400
Pittsburgh, PA 15222
Attention: Timothy J. Glass
Telephone: 412-454-4602
Telecopy: 412-454-4617








$25,000,000.00






12.500000000%
 
 
 
Name: The Huntington National Bank
Address: 125 S. Wacker Drive, Suite 2840
Chicago, IL 60606
Attention: Michael Kiss
Telephone: 312-762-2163
Telecopy: 877-274-8593








$25,000,000.00






12.500000000%
 
 
 
Name: First Niagara Bank, N.A.
Address: 11 Stanwix Street, 16th Floor
Pittsburgh, Pennsylvania 15222  
Attention: Jason Dalnoky
Telephone: 724-223-4913
Telecopy: 724-223-6435










$20,000,000.00






10.000000000%
 
 
 
Name: First Commonwealth Bank
Address: 437 Grant Street, Suite 1600
Pittsburgh, PA 15219
Attention: Neil Corry-Roberts
Telephone: 412-690-2122
Telecopy: 412-690-2222








$15,000,000.00






7.500000000%
 
 
 
   Total
$200,000,000.00
100.00000000%





Schedule 1.1(B)    2
204300082

--------------------------------------------------------------------------------






SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 2 - Addresses for Notices to Borrower and Guarantors:
ADMINISTRATIVE AGENT
Name: PNC Bank, National Association
Address: The Tower at PNC Plaza
300 Fifth Avenue
Pittsburgh, PA 15222
Attention: Scott D. Colcombe
Telephone: 412-762-2149
Telecopy: 412-762-4718
With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:    Agency Services
Telephone:    412-762-6442
Telecopy:    412-762-8672
BORROWER AND/OR GUARANTORS:
Name: Black Box Corporation
Address: 1000 Park Drive
Lawrence, Pennsylvania 15055
Attention: Timothy C. Huffmyer, Vice President, Chief Financial Officer and
Treasurer
Telephone:    (724) 873-6795        
Telecopy:    (724) 873-6756
With a Copy (which shall not constitute required notice) To:
Name: Black Box Corporation
Address: 1000 Park Drive
Lawrence, Pennsylvania 15055
Attention: Ron Basso
Telephone:    (724) 873-6626        
Telecopy:    (724) 873-6756


Schedule 1.1(B)    3
204300082

--------------------------------------------------------------------------------






SCHEDULE 7.1.3
INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL
COVENANTS:
At the request of the Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties' independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate, and (y) from time
to time a summary schedule indicating all insurance then in force with respect
to each of the Loan Parties. Such policies of insurance shall contain special
endorsements which include the provisions set forth below or are otherwise in
form acceptable to the Administrative Agent in its discretion. The applicable
Loan Parties shall notify the Administrative Agent promptly of any occurrence
causing a material loss or decline in value of the Collateral and the estimated
(or actual, if available) amount of such loss or decline. Any monies received by
the Administrative Agent constituting insurance proceeds may, at the option of
the Administrative Agent, (i) in the case of property insurance proceeds
received during the existence of an Event of Default, be applied by the
Administrative Agent to the payment of the Obligations in accordance with the
terms of the Credit Agreement, (ii) for losses of less than Five Million and
00/100 Dollars ($5,000,000.00) received at such time as no Event of Default or
Potential Default exists, be disbursed by the Administrative Agent to the
applicable Loan Parties, and (iii) for losses equal to or greater than Five
Million and 00/100 Dollars ($5,000,000.00) received at such time as no Event of
Default or Potential Default exists, be disbursed by the Administrative Agent to
the applicable Loan Parties on such terms as are deemed appropriate by the
Administrative Agent for the repair, restoration and/or replacement of
Collateral and other property in respect of which such proceeds were received.
ENDORSEMENT:
(i)    specify the Administrative Agent as an additional insured, mortgagee and
lender loss payee as its interests may appear,
(ii)    with respect to all property insurance policies, provide that the
interest of the Lenders shall be insured regardless of any breach or violation
by the applicable Loan Parties of any warranties, declarations or conditions
contained in such policies or any action or inaction of the applicable Loan
Parties or others insured under such policies, except that the insurer shall not
be obligated to maintain the insurance if the breach consists of non-payment of
premiums which continues for 30 days after written notice to Administrative
Agent,
(iii)    provide a waiver of any right of the insurers to set off or
counterclaim or any other deduction, whether by attachment or otherwise,
(iv)    provide that any and all rights of subrogation which the insurers may
have or acquire against the Loan Parties shall be, at all times and in all
respects, junior and subordinate to


Schedule 7.1.3    
204300082

--------------------------------------------------------------------------------




the prior Payment In Full of the Indebtedness hereunder and that no insurer
shall exercise or assert any right of subrogation until such time as the
Indebtedness hereunder has been Paid In Full and the Commitments have
terminated,
(v)    provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation or change,
(vi)    be primary without right of contribution of any other insurance carried
by or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and
(vii)    provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.


Schedule 7.1.3    
204300082